 
Exhibit 10.1

WELLS FARGO BUSINESS CREDIT
CREDIT AND SECURITY AGREEMENT


THIS CREDIT AND SECURITY AGREEMENT (the “Agreement”) is dated September 29,
2008, and is entered into between MERRIMAC INDUSTRIES, INC., a Delaware
corporation (“Company”), and Wells Fargo Bank, National Association (as more
fully defined in Exhibit A, “Wells Fargo”), acting through its Wells Fargo
Business Credit operating division.


RECITALS


Company has asked Wells Fargo to provide it with a $5,000,000.00 revolving line
of credit (the “Line of Credit”) for working capital purposes. Company has also
requested a $500,000.00 equipment Term Loan (“Term Loan I”) and a $2,500,000.00
real estate Term Loan (“Term Loan II”) to facilitate refinancing of existing
debt and permanent real estate financing (collectively, the “Term Loan”). Wells
Fargo is agreeable to meeting Company’s request, provided that Company agrees to
the terms and conditions of this Agreement.


For purposes of this Agreement, capitalized terms not otherwise defined in the
Agreement shall have the meaning given them in Exhibit A.


1. AMOUNT AND TERMS OF THE LINE OF CREDIT AND TERM LOAN


1.1 Line of Credit; Limitations on Borrowings; Termination Date; Use of
Proceeds.


(a) Line of Credit and Limitations on Borrowing. Wells Fargo shall make Advances
to Company under the Line of Credit that shall not at any time exceed in the
aggregate the lesser of (i) $5,000,000.00 (the “Maximum Line Amount”), or (ii)
the Borrowing Base limitations described in Section 1.2. Within these limits,
Company may periodically borrow, prepay in whole or in part, and reborrow. Wells
Fargo has no obligation to make an Advance during a Default Period or at any
time Wells Fargo reasonably believes that an Advance would result in an Event of
Default.


(b) Maturity and Termination Dates. Company may request Line of Credit Advances
from the date that the conditions set forth in Section 3 are satisfied until the
earlier of: (i) three (3) years from the date hereof (the “Maturity Date”), (ii)
the date Company terminates the Line of Credit, or (iii) the date Wells Fargo
terminates the Line of Credit following an Event of Default. (The earliest of
these dates is the “Termination Date.”)


(c) Use of Line of Credit Proceeds. Company shall use the proceeds of each Line
of Credit Advance for ordinary working capital purposes and capital
expenditures.

- 1 -

--------------------------------------------------------------------------------



(d) Revolving Note. Company’s obligation to repay Line of Credit Advances,
regardless of how initiated under Section 1.3, shall be evidenced by a revolving
promissory note (as renewed, amended or replaced from time to time, the
“Revolving Note”).


1.2 Borrowing Base; Mandatory Prepayment.


(a) Borrowing Base. The borrowing base (the “Borrowing Base”) is an amount equal
to:
(i) 85% or such lesser percentage of Eligible Accounts as Wells Fargo in its
sole discretion may deem appropriate ; provided that this rate may be reduced at
any time by Wells Fargo’s in its sole discretion by one (1) percent for each
percentage point by which Dilution on the date of determination is in excess of
five percent (5.0%), plus


(ii) 30% or such lesser percentage of Eligible Inventory as Wells Fargo in its
sole discretion may deem appropriate, or $400,000.00 whichever is less, less


(iii) the Borrowing Base Reserve, less


(iv) Indebtedness, other than the Term Loan, that Company owes Wells Fargo that
has not been advanced on the Revolving Note, less


(v) Indebtedness that is not otherwise described in Section 1, including
Indebtedness that Wells Fargo in its sole discretion finds on the date of
determination to be equal to Wells Fargo’s net credit exposure with respect to
any swap, derivative, foreign exchange, hedge, deposit, treasury management or
similar transaction or arrangement extended to Company by Wells Fargo and any
Indebtedness owed by Company to Wells Fargo Merchant Services, L.L.C..


(b) Mandatory Prepayment; Overadvances. If unreimbursed Line of Credit Advances
evidenced by the Revolving Note exceed the Borrowing Base or the Maximum Line
Amount at any time, then Company shall immediately prepay the Revolving Note in
an amount sufficient to eliminate the excess, unless in each case, Wells Fargo
has delivered to Company an Authenticated Record consenting to the Overadvance
prior to its occurrence, in which event the Overadvance shall be temporarily
permitted on such terms and conditions as Wells Fargo in its sole discretion may
deem appropriate, including the payment of additional fees or interest, or both.


1.3 Procedures for Line of Credit Advances.


(a) Advances to Operating Account. Line of Credit Advances shall be credited to
Company’s demand deposit account maintained with Wells Fargo (the “Operating
Account”), unless the parties agree in a Record Authenticated by both of them to
disburse to another account.

- 2 -

--------------------------------------------------------------------------------



(i) Advances upon Company’s Request. Line of Credit Advances may be funded upon
Company’s request. No request will be deemed received until Wells Fargo
acknowledges receipt, and Company, if requested by Wells Fargo, confirms the
request in an Authenticated Record in the form of Notice of Borrowing attached
hereto as Exhibit 1.3. Company shall repay all Advances, even if the Person
requesting the Advance on behalf of Company lacked authorization.


(A) Floating Rate Advances. If Company wants a Floating Rate Advance, it shall
make the request no later than 11:59 a.m. Central Time on the Business Day on
which it wants the Floating Rate Advance to be funded, which request shall
specify the principal Advance amount being requested.


(B) LIBOR Advances. If Company wants a LIBOR Advance, it shall make the request
no later than 11:59 a.m. Central Time three (3) Business Days prior to the
Business Day on which it wants the LIBOR Advance to be funded, which request
shall specify both the principal Advance amount and Interest Period being
requested. No more than three (3) separate LIBOR Advance Interest Periods may be
outstanding at any one time. Each LIBOR Advance shall be in multiples of
$500,000.00 and in the minimum amount of at least $1,000,000.00. LIBOR Advances
are not available for Advances made through the Loan Manager Service, and shall
not be available during Default Periods.


(ii) Advances through Loan Manager. If Wells Fargo has separately agreed that
Company may use the Wells Fargo Loan Manager service (“Loan Manager”), Line of
Credit (but not Term Loan) Advances will be initiated by Wells Fargo and
credited to the Operating Account as Floating Rate Advances as of the end of
each Business Day in an amount sufficient to maintain an agreed upon ledger
balance in the Operating Account, subject only to Line of Credit availability as
provided in Section 1.1(a). If Wells Fargo terminates Company’s access to Loan
Manager, Company may continue to request Line of Credit Advances as provided in
Section 1.3(a)(i). Wells Fargo shall have no obligation to make an Advance
through Loan Manager during a Default Period, or in an amount in excess of Line
of Credit availability, and may terminate Loan Manager at any time in its sole
discretion.


(b) Protective Advances; Advances to Pay Indebtedness Due. Wells Fargo may
initiate a Floating Rate Advance on the Line of Credit in its sole discretion
for any reason at any time, without Company’s compliance with any of the
conditions of this Agreement, and (i) disburse the proceeds directly to third
Persons in order to protect Wells Fargo’s interest in Collateral or to perform
any of Company’s obligations under this Agreement, or (ii) apply the proceeds to
the amount of any Indebtedness then due and payable to Wells Fargo unless the
basis for such disbursement is an issue being contested by Company in good faith
and on terms acceptable to Wells Fargo.

- 3 -

--------------------------------------------------------------------------------



1.3A. LIBOR Advances.


(a) Funding Line of Credit Advances as LIBOR Advances for Fixed Interest
Periods. Company may fund a Line of Credit Advance as a LIBOR Advance for one,
three, six or twelve month periods (each period an “Interest Period”, as more
fully defined in Exhibit A).


(b) Procedure for Converting Floating Rate Advances to LIBOR Advances. Company
may request that all or any part of an outstanding Floating Rate Advance be
converted to a LIBOR Advance, provided that no Default Period is in effect, and
that Wells Fargo receives the request no later than 11:59 a.m. Central Time
three (3) Business Days prior to the Business Day on which Company wishes the
conversion to become effective. Each request shall (i) specify the principal
amount of the Floating Rate Advance to be converted, (ii) the Business Day of
conversion, and (iii) the Interest Period desired. The request shall be
confirmed in an Authenticated Record if requested by Wells Fargo. Each
conversion to a LIBOR Advance shall be in multiples of $500,000.00 and in the
minimum amount of at least $1,000,000.00.


(c) Expiring LIBOR Advance Interest Periods. Unless Company requests a new LIBOR
Advance, or prepays an outstanding LIBOR Advance at the expiration of an
Interest Period, Wells Fargo shall convert each LIBOR Advance to a Floating Rate
Advance on the last day of the expiring Interest Period. If no Default Period is
in effect, Company may request that all or part of any expiring LIBOR Advance be
renewed as a LIBOR Advance, provided that Wells Fargo receives the request no
later than 11:59 a.m. Central Time three (3) Business Days prior to the Business
Day that constitutes the first day of the new Interest Period. Each request
shall specify the principal amount of the expiring LIBOR Advance to be continued
and Interest Period desired, and shall be confirmed in an Authenticated Record
if requested by Wells Fargo. Each renewal of a LIBOR Advance shall be in
multiples of $500,000.00 and in the minimum amount of at least $1,000,000.00.


(d) Quotation of LIBOR Advance Interest Rates. Wells Fargo shall, with respect
to any request for a new or renewal LIBOR Advance, or the conversion of a
Floating Rate Advance to a LIBOR Advance, provide Company with a LIBOR quote for
each Interest Period identified by Company on the Business Day on which the
request was made, if the request is received by Wells Fargo no later than 11:59
a.m. Central Time of the Business Day on which Company has requested that the
LIBOR Advance be made effective. If Company does not immediately accept a LIBOR
quote, the quoted rate shall expire and any subsequent request for a LIBOR quote
shall be subject to redetermination by Wells Fargo.

- 4 -

--------------------------------------------------------------------------------



(e) Taxes and Regulatory Costs. Company shall also pay Wells Fargo with respect
to any LIBOR Advance all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority that are related to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage, the
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar costs imposed by any domestic or foreign governmental authority or
resulting from compliance by Wells Fargo with any request or directive (whether
or not having the force of law) from any central bank or other governmental
authority that are related to LIBOR but not otherwise included in the
calculation of LIBOR. In determining which of these amounts are attributable to
an existing LIBOR Advance, any reasonable allocation made by Wells Fargo among
its operations shall be deemed conclusive and binding.


(f) Limitation of LIBOR Advances. Not more than seventy-five percent (75%) of
the total outstanding Advances under the Line of Credit and Term Loan II shall
be LIBOR Advances.


1.4 Collection of Accounts and Application to Revolving Note.


(a) The Collection Account. Company has granted a security interest to Wells
Fargo in the Collateral, including all Accounts. Except as otherwise agreed by
both parties in an Authenticated Record, all Proceeds of Accounts and other
Collateral, upon receipt or collection, shall be deposited each Business Day
into the Collection Account. Funds so deposited (“Account Funds”) are the
property of Wells Fargo, and may only be withdrawn from the Collection Account
by Wells Fargo.


(b) Payment of Accounts by Company’s Account Debtors. Company shall instruct all
account debtors to make payments either directly to the Lockbox for deposit by
Wells Fargo directly to the Collection Account, or instruct them to deliver such
payments to Wells Fargo by wire transfer, ACH, or other means as Wells Fargo may
direct for deposit to the Collection Account or for direct application to the
Line of Credit. If Company receives a payment or the Proceeds of Collateral
directly, Company will promptly deposit the payment or Proceeds into the
Collection Account. Until deposited, it will hold all such payments and Proceeds
in trust for Wells Fargo without commingling with other funds or property. All
deposits held in the Collection Account shall constitute Proceeds of Collateral
and shall not constitute the payment of Indebtedness.


(c) Application of Payments to Revolving Note. Wells Fargo will withdraw Account
Funds deposited to the Collection Account and pay down borrowings on the Line of
Credit by applying them to the Revolving Note on the first Business Day
following the Business Day of deposit to the Collection Account, or, if payments
are received by Wells Fargo that are not first deposited to the Collection
Account pursuant to any treasury management service provided to Company by Wells
Fargo, such payments shall be applied to the Revolving Note as provided in the
Master Agreement for Treasury Management Services and the relevant service
description.

- 5 -

--------------------------------------------------------------------------------



1.5 Term Loan.


(a) Term Loan. Wells Fargo shall extend Term Loan I to Company through a single
Advance in the amount of $500,000.00. Wells Fargo shall extend Term Loan II to
Company through a single Advance in an amount not in excess of the lesser of (i)
$2,500,000.00, or (ii) 60 percent (60%) of the fair market value of real
property located at 41 Fairfield Place, West Caldwell, New Jersey. The Term Loan
must be advanced no later than the date hereof.


(b) Term Note. Company’s obligation to repay the Term Loan and each Term Loan
Advance shall be evidenced by an installment promissory note (as renewed,
amended, or replaced from time to time, the “Term Note”).


(c) Term Loan Advances and Disbursements. Wells Fargo shall deposit the proceeds
of each Term Loan Advance to Company’s Operating Account, or disburse the
proceeds in such other manner as the parties may agree in an Authenticated
Record. Upon request, Company shall confirm its request for an Advance in an
Authenticated Record, and agrees that it shall repay the Term Loan even if the
Person requesting any Term Loan Advance on behalf of Company lacked
authorization. The Term Loan II Advance may be funded as a LIBOR Advance through
the same process as that set forth in Section 1.3 and Section 1.3A.


(d) Payments and Adjustments to Payments. The unpaid principal amount of Term
Loan I shall be paid in equal monthly installments based upon a four (4) year
amortization; the unpaid principal amount of Term Loan II shall be paid in equal
monthly installments amortizing on a straight line basis based upon a 180 month
period, both beginning on the first day of the month following the date hereof,
and on the first calendar day of each succeeding month until the earlier of the
applicable amortization or the Termination Date, when the unpaid principal and
interest evidenced by the Term Note shall be fully due and payable. Installment
payments may be adjusted by Wells Fargo from time to time to an amount that
would fully amortize the Term Note in substantially equal payments of principal
through Termination Date (the “Assumed Maturity Date”). Payments shall be
collected by Wells Fargo through a debit to the Term Note and a simultaneous
Line of Credit Advance in the same amount, or by such other method as the
parties may agree. Proceeds from the liquidation of Collateral acquired with
Term Loan proceeds will be applied to the Term Note.


(e) Prepayments and Mandatory Prepayments. Company may prepay the Term Loan at
any time. If Wells Fargo obtains an appraisal of the Equipment at any time as
permitted under this Agreement, and the appraisal shows the aggregate unpaid
principal amount of Term Loan I exceeds the lesser of (i) 25% of the Net Orderly
Liquidation Value of the Equipment or (ii) $2,000,000.00, then Company shall
immediately prepay the unpaid principal of the Term Note in the amount of such
excess.

- 6 -

--------------------------------------------------------------------------------



(f) Collection of Prepayments and Related Fees. All Term Loan prepayments,
including mandatory prepayments and prepayments due on the Termination Date,
must be accompanied by any prepayment and LIBOR Advance breakage fees payable
under this Agreement, which will be applied to the most remote principal
installments then due and payable. Any prepayments of principal and any related
fees shall be collected by Wells Fargo through a debit to the Term Note and a
simultaneous Line of Credit Advance in the same amount, or by such other method
as the parties may agree.


1.6 Interest and Interest Related Matters.


(a) Interest Rates Applicable to Line of Credit and Term Loan. Except as
otherwise provided in this Agreement, the unpaid principal amount of each Line
of Credit Advance evidenced by the Revolving Note, and each Term Loan Advance
evidenced by the Term Note, shall accrue interest at an annual interest rate
calculated as follows:


Floating Rate
 
Line of Credit Advances = Prime Rate plus one percent (1.0%),
 
Term Loan I Advances = Prime Rate plus one percent (1.0%)
 
Term Loan II Advances = Prime Rate plus one and one-half percent (1-1/2%)
 
which interest rate shall change whenever the Prime Rate changes (the “Floating
Rate”); or
 
LIBOR Advance Rate for One, Three, Six or Twelve Month Interest Periods
 
Line of Credit Advances = LIBOR plus three and one/quarter percent (3-1/4%)
 
Term Loan II Advances = LIBOR plus three and one-half percent (3-1/2%);
 
Multiple Advances under the Line of Credit, or, if applicable, the Term Loan,
may simultaneously accrue interest at both the Floating Rate and at the LIBOR
Advance Rate, subject to the limitations of Section 1.3(a)(i).


(b) Intentionally Omitted.


(c) Default Interest Rate. Commencing on the day an Event of Default occurs,
through and including the date identified by Wells Fargo in a Record as the date
that the Event of Default has been cured or waived (each such period a “Default
Period”), or during a time period specified in Section 1.9, or at any time
following the Termination Date, in Wells Fargo’s sole discretion and without
waiving any of its other rights or remedies, the principal amount of the
Revolving Note and the Term Note shall bear interest at a rate that is three
percent (3.0%) above the contractual rate set forth in Section 1.6(a) (the
“Default Rate”), or any lesser rate that Wells Fargo may deem appropriate,
starting on the first day of the month in which the Default Period begins
through the last day of that Default Period, or any shorter time period to which
Wells Fargo may agree in an Authenticated Record.

- 7 -

--------------------------------------------------------------------------------




(d) Interest Accrual on Payments Applied to Revolving Note. Payments received by
Wells Fargo shall be applied to the Revolving Note as provided in Section
1.4(c), but the principal amount paid down shall continue to accrue interest
through the end of the first Business Day following the Business Day that the
payment was applied.


(e) Usury. No interest rate shall be effective which would result in a rate
greater than the highest rate permitted by law. Payments in the nature of
interest and other charges made under any Loan Documents or any other document
or agreement described in or related to this Agreement that are later determined
to be in excess of the limits imposed by applicable usury law will be deemed to
be a payment of principal, and the Indebtedness shall be reduced by that amount
so that such payments will not be deemed usurious.


1.7 Fees.


(a) Origination Fee. Company shall pay Wells Fargo a one time origination fee of
$60,000.00 which shall be fully earned and payable upon the execution of this
Agreement.


(b) Unused Line Fee. Company shall pay Wells Fargo an annual unused line fee of
three-eighths of one percent (3/8%) of the daily average of the Maximum Line
Amount reduced by outstanding Advances (the “Unused Amount”), from the date of
this Agreement to and including the Termination Date, which unused line fee
shall be payable monthly in arrears on the first day of each month and on the
Termination Date.


(c) Intentionally Omitted.


(d) Collateral Exam Fees. Company shall pay Wells Fargo fees in connection with
any Collateral exams (typically conducted quarterly), audits or inspections
conducted by or on behalf of Wells Fargo (both prior and subsequent to the date
hereof) at the current rates established from time to time by Wells Fargo as its
collateral exam fees (which fees are currently $1,000.00 per eight-hour day per
collateral examiner), together with all actual out-of-pocket costs and expenses
incurred in conducting any collateral examination or inspection A minimum of two
(2) Collateral exams will be conducted by Wells Fargo each year.


(e) Collateral Monitoring Fees. Company shall pay Wells Fargo a fee at the rates
established from time to time by Wells Fargo as its Collateral monitoring fees
(which fees are currently $500.00 per month), due and payable monthly in arrears
on the first day of the month and on the Termination Date.

- 8 -

--------------------------------------------------------------------------------



(f) Line of Credit Termination and/or Reduction Fees. If (i) Wells Fargo
terminates the Line of Credit during a Default Period, or if (ii) Company
terminates the Line of Credit on a date prior to the Maturity Date, or if (iii)
Company and Wells Fargo agree to reduce the Maximum Line Amount, then Company
shall pay Wells Fargo as liquidated damages a termination or reduction fee in an
amount equal to a percentage of the Maximum Line Amount (or the reduction of the
Maximum Line Amount, as the case may be) calculated as follows: (A) two percent
(2.0%) if the termination occurs on or before the first anniversary of the first
Line of Credit Advance; (B) one percent (1.0%) if the termination or reduction
occurs after the first anniversary of the first Line of Credit Advance, but on
or before the second anniversary of the first Line of Credit Advance; and (C)
one percent (1.0%) if the termination or reduction occurs after the second
anniversary of the first Line of Credit Advance.


(g) Overadvance Fees. Company shall pay a $500.00 Overadvance fee for each day
that an Overadvance exists which was not agreed to by Wells Fargo in an
Authenticated Record prior to its occurrence; provided that Wells Fargo’s
acceptance of the payment of such fees shall not constitute either consent to
the Overadvance or waiver of the resulting Event of Default. Company shall pay
additional Overadvance fees and interest in such amounts and on such terms as
Wells Fargo in its sole discretion may consider appropriate for any Overadvance
to which Wells Fargo has specifically consented in an Authenticated Record prior
to its occurrence.


(h) Treasury Management Fees. Company will pay service fees to Wells Fargo for
treasury management services provided pursuant to the Master Agreement for
Treasury Management Services or any other agreement entered into by the parties,
in the amount prescribed in Wells Fargo’s current service fee schedule.


(i) Intentionally Omitted.


(j) Intentionally Omitted.


(k) Other Fees and Charges. Wells Fargo may impose additional fees and charges
during a Default Period for (i) waiving an Event of Default, or for (ii) the
administration of Collateral by Wells Fargo. All such fees and charges shall be
imposed at Wells Fargo’s sole discretion following oral notice to Company on
either an hourly, periodic, or flat fee basis, and in lieu of or in addition to
imposing interest at the Default Rate, and Company’s request for an Advance
following such notice shall constitute Company’s agreement to pay such fees and
charges.


(l) Termination and Prepayment Fees Following Transfer Between Wells Fargo
Operating Divisions. If the Loan Documents, following Company’s request and the
consent of Wells Fargo Business Credit (which consent may be withheld by Wells
Fargo Business Credit in its sole discretion), are transferred to an operating
division of Wells Fargo other than Wells Fargo Business Credit, the transfer
will not be deemed a termination or prepayment resulting in the payment of
termination and/or prepayment fees, provided that Company agrees, at the time of
transfer, to the payment of comparable fees in an amount not less than that set
forth in this Agreement, in the event that any facilities extended under this
Agreement are terminated early or prepaid after the transfer. In no event,
however, may Company seek to transfer the Loan Documents to another operating
division prior to the date which is eighteen (18) months following the date
hereof.

- 9 -

--------------------------------------------------------------------------------



(m) LIBOR Advance Breakage Fees. Company may prepay any Revolving Note or Term
Note LIBOR Advance at any time in any amount, whether voluntarily or by
acceleration, provided, however, that if the LIBOR Advance is prepaid, Company
shall pay Wells Fargo upon demand a LIBOR Advance breakage fee equal to the sum
of the discounted monthly differences for each month from the month of
prepayment through the month in which such Interest Period matures, calculated
as follows for each such month:


(i) Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the applicable Interest Period.
 
(ii) Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Interest Period at LIBOR in effect on the date of
prepayment for new loans made for such term in a principal amount equal to the
amount prepaid.
 
(iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.
 
Company acknowledges that prepayment of the Revolving Note or the Term Note may
result in Wells Fargo incurring additional costs, expenses or liabilities, and
that it is difficult to ascertain the full extent of such costs, expenses or
liabilities. Company agrees to pay the above-described LIBOR Advance breakage
fees and agrees that this amount represents a reasonable estimate of the LIBOR
Advance breakage costs, expenses and/or liabilities of Wells Fargo.


(n) Term Loan Prepayment Fees. Company may prepay the principal amount of the
Term Note at any time in any amount, whether voluntarily or by acceleration,
subject to the payment of a prepayment fee in an amount equal to (i) two percent
(2.0%) of the amount prepaid, if prepayment occurs on or before the first
anniversary of the first Term Loan Advance; (ii) one percent (1.0%) of the
amount prepaid, if prepayment occurs after the first anniversary of the first
Term Loan Advance but on or before the second anniversary of the first Term Loan
Advance; and (iii) one percent (1.0%) of the amount prepaid, if prepayment
occurs after the second anniversary of the first Term Loan Advance.

- 10 -

--------------------------------------------------------------------------------



1.8 Interest Accrual; Principal and Interest Payments; Computation.


(a) Interest Payments and Interest Accrual. Accrued and unpaid interest under
the Revolving Note and the Term Note on Floating Rate Advances shall be due and
payable on the first day of each month (each an “Interest Payment Date”) and on
the Termination Date, and shall be paid in the manner provided in Section 1.4(c)
and Section 1.5(d). Interest shall accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
Advance to the Interest Payment Date. Interest accruing on any LIBOR Advance
shall be due and payable on the last day of the applicable Interest Period and
on the Termination Date; provided, however, for Interest Periods in excess of
one month, interest shall nevertheless be due and payable monthly on the last
day of each month, and on the last day of the Interest Period.


(b) Payment of Revolving Note and Term Note Principal. The principal amount of
the Revolving Note and the Term Note shall be paid from time to time as provided
in this Agreement, and shall be fully due and payable on the Termination Date.


(c) Payments Due on Non Business Days. If an Interest Payment Date or the
Termination Date falls on a day which is not a Business Day, payment shall be
made on the next Business Day, and interest shall continue to accrue during that
time period.


(d) Computation of Interest and Fees. Interest accruing on the unpaid principal
amount of the Revolving Note and fees payable under this Agreement shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.


(e) Liability Records. Wells Fargo shall maintain accounting and bookkeeping
records of all Advances and payments with respect to the Indebtedness in such
form and content as Wells Fargo in its sole discretion deems appropriate. Wells
Fargo’s calculation of the amount of the Indebtedness shall be presumed correct
unless proven otherwise by Company. Upon request, Company will admit and certify
to Wells Fargo in a Record the exact unpaid principal amount of Indebtedness
that Company then believes to be due and payable to Wells Fargo. Any billing
statement or accounting provided by Wells Fargo shall be conclusive and binding
unless Company notifies Wells Fargo in a detailed Record of its intention to
dispute the billing statement or accounting within 30 days of receipt.


1.9 Termination, Reduction or Non-Renewal of Line of Credit by Company; Notice.


(a) Termination by Company after Advance Notice. Company may terminate or reduce
the Line of Credit at any time prior to the Maturity Date, if it (i) delivers an
Authenticated Record notifying Wells Fargo of its intentions at least 60 days
prior to the proposed Termination Date, (ii) pays Wells Fargo the termination
fee set forth in Section 1.7(f), and (iii) pays the Indebtedness in full or down
to the reduced Maximum Line Amount.

- 11 -

--------------------------------------------------------------------------------



(b) Termination by Company without Advance Notice. If Company fails to deliver
Wells Fargo timely notice of its intention to terminate the Line of Credit or
reduce the Maximum Line Amount as provided in Section 1.9(a), Company may
nevertheless terminate the Line of Credit or reduce the Maximum Line Amount and
pay the Indebtedness in full or down to the reduced Maximum Line Amount if it
(i) pays the termination fee set forth in Section 1.7(f), and (ii) pays the
Default Rate on the Revolving Note commencing on the 60th day prior to the
proposed Termination Date and continuing through the date that Wells Fargo
receives delivery of an Authenticated Record giving it actual notice of
Company’s intention to terminate.


(c) Non-Renewal by Company; Notice. If Company does not wish Wells Fargo to
consider renewal of the Line of Credit on the next Maturity Date, Company shall
deliver an Authenticated Record to Wells Fargo at least 60 days prior to the
Maturity Date notifying Wells Fargo of its intention not to renew. If Company
fails to deliver to Wells Fargo such timely notice, then the Revolving Note
shall accrue interest at the Default Rate commencing on the 60th day prior to
the Maturity Date and continuing through the date that Wells Fargo receives
delivery of an Authenticated Record giving it actual notice of Company’s
intention not to renew.


2. SECURITY INTEREST AND OCCUPANCY OF COMPANY’S PREMISES


2.1 Grant of Security Interest. Company hereby pledges, assigns and grants to
Wells Fargo, for the benefit of Wells Fargo and as agent for Wells Fargo
Merchant Services, L.L.C., a Lien and security interest (collectively referred
to as the “Security Interest”) in the Collateral, as security for the payment
and performance of all Indebtedness. Following request by Wells Fargo, Company
shall grant Wells Fargo , for the benefit of Wells Fargo and as agent for Wells
Fargo Merchant Services, L.L.C., a Lien and security interest in all commercial
tort claims that it may have against any Person.


2.2 Notifying Account Debtors and Other Obligors; Collection of Collateral.
Wells Fargo may at any time (whether or not a Default Period then exists)
deliver a Record giving an account debtor or other Person obligated to pay an
Account, a General Intangible, or other amount due, notice that the Account,
General Intangible, or other amount due has been assigned to Wells Fargo for
security and must be paid directly to Wells Fargo. Company shall join in giving
such notice and shall Authenticate any Record giving such notice upon Wells
Fargo’s request. After Company or Wells Fargo gives such notice, Wells Fargo
may, but need not, in Wells Fargo’s or in Company’s name, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of, or securing, such Account, General Intangible, or other amount due,
or grant any extension to, make any compromise or settlement with or otherwise
agree to waive, modify, amend or change the obligations (including collateral
obligations) of any account debtor or other obligor. Wells Fargo may, in Wells
Fargo’s name or in Company’s name, as Company’s agent and attorney-in-fact,
notify the United States Postal Service to change the address for delivery of
Company’s mail to any address designated by Wells Fargo, otherwise intercept
Company’s mail, and receive, open and dispose of Company’s mail, applying all
Collateral as permitted under this Agreement and holding all other mail for
Company’s account or forwarding such mail to Company’s last known address.

- 12 -

--------------------------------------------------------------------------------



2.3 Assignment of Insurance. As additional security for the Indebtedness,
Company hereby assigns to Wells Fargo and to Wells Fargo Merchant Services,
L.L.C., all rights of Company under every policy of insurance covering the
Collateral and all business records and other documents relating to it, and all
monies (including proceeds and refunds) that may be payable under any policy,
and Company hereby directs the issuer of each policy to pay all such monies
directly to Wells Fargo. At any time, whether or not a Default Period then
exists, Wells Fargo may (but need not), in Wells Fargo’s or Company’s name,
execute and deliver proofs of claim, receive payment of proceeds and endorse
checks and other instruments representing payment of the policy of insurance,
and adjust, litigate, compromise or release claims against the issuer of any
policy. Any monies received under any insurance policy assigned to Wells Fargo,
other than liability insurance policies, or received as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid to
Wells Fargo and, as determined by Wells Fargo in its sole discretion, either be
applied to prepayment of the Indebtedness or disbursed to Company under staged
payment terms reasonably satisfactory to Wells Fargo for application to the cost
of repairs, replacements, or restorations which shall be effected with
reasonable promptness and shall be of a value at least equal to the value of the
items or property destroyed.


2.4 Company’s Premises


(a) Wells Fargo’s Right to Occupy Company’s Premises. Company hereby grants to
Wells Fargo the right, at any time during a Default Period and without notice or
consent, to take exclusive possession of all locations where Company conducts
its business or has any rights of possession, including the locations described
on Exhibit B (the “Premises”), until the earlier of (i) payment in full and
discharge of all Indebtedness and termination of the Line of Credit, or (ii)
final sale or disposition of all items constituting Collateral and delivery of
those items to purchasers.


(b) Wells Fargo’s Use of Company’s Premises. Wells Fargo may use the Premises to
store, process, manufacture, sell, use, and liquidate or otherwise dispose of
items that are Collateral, and for any other incidental purposes deemed
appropriate by Wells Fargo in good faith.


(c) Company’s Obligation to Reimburse Wells Fargo. Wells Fargo shall not be
obligated to pay rent or other compensation for the possession or use of any
Premises, but if Wells Fargo elects to pay rent or other compensation to the
owner of any Premises in order to have access to the Premises, then Company
shall promptly reimburse Wells Fargo all such amounts, as well as all taxes,
fees, charges and other expenses at any time payable by Wells Fargo with respect
to the Premises by reason of the execution, delivery, recordation, performance
or enforcement of any terms of this Agreement.

- 13 -

--------------------------------------------------------------------------------



2.5 License. Without limiting the generality of any other Security Document,
Company hereby grants to Wells Fargo a non-exclusive, worldwide and royalty-free
license to use or otherwise exploit all Intellectual Property Rights of Company
for the purpose of: (a) completing the manufacture of any in-process materials
during any Default Period so that such materials become saleable Inventory, all
in accordance with the same quality standards previously adopted by Company for
its own manufacturing and subject to Company’s reasonable exercise of quality
control; and (b) selling, leasing or otherwise disposing of any or all
Collateral during any Default Period.


2.6 Financing Statements. Company authorizes Wells Fargo to file financing
statements describing Collateral to perfect Wells Fargo’s Security Interest in
the Collateral, and Wells Fargo may describe the Collateral as “all personal
property” or “all assets” or describe specific items of Collateral including
commercial tort claims as Wells Fargo may consider necessary or useful to
perfect the Security Interest. All financing statements filed before the date of
this Agreement to perfect the Security Interest were authorized by Company and
are hereby re-authorized. Following the termination of the Line of Credit and
payment of all Indebtedness, Wells Fargo shall, at Company’s expense and within
the time periods required under applicable law, release or terminate any filings
or other agreements that perfect the Security Interest.


2.7 Setoff. Wells Fargo may at any time, in its sole discretion and without
demand or notice to anyone, setoff any liability owed to Company by Wells Fargo
against any then due Indebtedness.


2.8 Collateral Related Matters. This Agreement does not contemplate a sale of
Accounts or chattel paper, and, as provided by law, Company is entitled to any
surplus and shall remain liable for any deficiency. Wells Fargo’s duty of care
with respect to Collateral in its possession (as imposed by law) will be deemed
fulfilled if it exercises reasonable care in physically keeping such Collateral,
or in the case of Collateral in the custody or possession of a bailee or other
third Person, exercises reasonable care in the selection of the bailee or third
Person, and Wells Fargo need not otherwise preserve, protect, insure or care for
such Collateral. Wells Fargo shall not be obligated to preserve rights Company
may have against prior parties, to liquidate the Collateral at all or in any
particular manner or order or apply the Proceeds of the Collateral in any
particular order of application. Wells Fargo has no obligation to clean-up or
prepare Collateral for sale. Company waives any right it may have to require
Wells Fargo to pursue any third Person for any of the Indebtedness.


2.9 Notices Regarding Disposition of Collateral. If notice to Company of any
intended disposition of Collateral or any other intended action is required by
applicable law in a particular situation, such notice will be deemed
commercially reasonable if given in the manner specified in Section 7.4 at least
ten calendar days before the date of intended disposition or other action.

- 14 -

--------------------------------------------------------------------------------



3. CONDITIONS PRECEDENT


3.1 Conditions Precedent to Initial Advance. Wells Fargo’s obligation to make
the initial Advance shall be subject to the condition that Wells Fargo shall
have received this Agreement and each of the Loan Documents, and any document,
agreement, or other item described in or related to this Agreement, and all fees
and information described in Exhibit C, executed and in form and content
satisfactory to Wells Fargo.


3.2 Additional Conditions Precedent to All Advances. Wells Fargo’s obligation to
make any Advance (including the initial Advance) shall be subject to the further
additional conditions: (a) that the representations and warranties described in
Exhibit D are correct on the date of the Advance, except to the extent that such
representations and warranties relate solely to an earlier date; and (b) that no
event has occurred and is continuing, or would result from the requested Advance
that would result in an Event of Default.


4. REPRESENTATIONS AND WARRANTIES


To induce Wells Fargo to enter into this Agreement, Company makes the
representations and warranties described in Exhibit D. Any request for an
Advance will be deemed a representation by Company that all representations and
warranties described in Exhibit D are true, correct and complete as of the time
of the request, unless they relate exclusively to an earlier date. Company shall
promptly deliver a Record notifying Wells Fargo of any change in circumstance
that would affect the accuracy of any representation or warranty, unless the
representation and warranty specifically relates to an earlier date.


5. COVENANTS


So long as the Indebtedness remains unpaid, or the Line of Credit has not been
terminated, Company shall comply with each of the following covenants, unless
Wells Fargo shall consent otherwise in an Authenticated Record delivered to
Company.


5.1 Reporting Requirements. Company shall deliver to Wells Fargo the following
information, compiled where applicable using GAAP consistently applied, in form
and content reasonably acceptable to Wells Fargo:


(a) Annual Financial Statements. As soon as available and in any event within
120 days after Company’s fiscal year end, Company’s audited financial statements
with the unqualified opinion of an independent certified public accountant
reasonably acceptable to Wells Fargo, which shall include Company’s balance
sheet, income statement, and statement of retained earnings and cash flows
prepared, if requested by Wells Fargo, on a consolidated and consolidating basis
to include Company’s Affiliates. The annual financial statements shall be
accompanied by a certificate (the “Compliance Certificate”) in the form of
Exhibit E that is signed by Company’s chief financial officer.


Each Compliance Certificate that accompanies an annual financial statement shall
also be accompanied by copies of all management letters prepared by Company’s
accountants.

- 15 -

--------------------------------------------------------------------------------



(b) Quarterly Financial Statements. As soon as available and in any event within
45 days after the end of each quarter except the final (or within sixty [60]
days after the end of each quarter if otherwise in accordance with applicable
regulatory guidelines of the Securities & Exchange Commission), a Company
prepared balance sheet, income statement, and statement of retained earnings
prepared for that quarter and for the year-to-date period then ended, prepared,
if requested by Wells Fargo, on a consolidated and consolidating basis to
include Company’s Affiliates, and stating in comparative form the figures for
the corresponding date and periods in the prior fiscal year, subject to
quarterly adjustments. The financial statements shall be accompanied by a
Compliance Certificate in the form of Exhibit E that is signed by Company’s
chief financial officer. Wells Fargo acknowledges the period closing dates
utilized by Company as set forth on Schedule 5.1(b) attached hereto.


(c) Collateral Reports. No later than 15 days after each month end (or more
frequently if Wells Fargo shall request it), detailed agings of Company’s
accounts receivable and accounts payable and a calculation of Company’s
Accounts, Eligible Accounts, Inventory and Eligible Inventory as of the end of
that month or shorter time period requested by Wells Fargo. Not later than 5
days after each two-week period (or more frequently if Wells Fargo shall request
it) a detailed Inventory report, Inventory Certificate report and Eligible
Inventory Report.


(d) Projections. No later than 30 days prior to each fiscal year end, Company’s
projected balance sheet and income statement and statement of cash flows and
statement of retained earnings and cash flows for each quarter of the next
fiscal year, certified as being the most accurate projections available by
Company’s chief financial officer and accompanied by a statement of assumptions
and supporting schedules and information.


(e) Supplemental Reports. Weekly, or more frequently if Wells Fargo requests,
Company’s standard form of “daily collateral report”, together with receivables
schedules, collection reports, and copies of invoices in excess of $30,000.00,
shipment documents and delivery receipts for goods sold to account debtors in
excess of $30,000.00.


(f) Litigation. No later than five days after discovery, a Record notifying
Wells Fargo of any litigation or other proceeding before any court or
governmental agency which seeks a monetary recovery against Company in excess of
$100,000.00.


(g) Intellectual Property. (i) No later than 30 days before it acquires material
Intellectual Property Rights, a Record notifying Wells Fargo of Company’s
intention to acquire such rights; (ii) except for transfers permitted under
Section 5.18, no later than 30 days before it disposes of material Intellectual
Property Rights, a Record notifying Wells Fargo of Company’s intention to
dispose of such rights, along with copies of all proposed documents and
agreements concerning the disposal of such rights as requested by Wells Fargo;
(iii) promptly upon discovery, a Record notifying Wells Fargo of (A) any
Infringement of Company’s Intellectual Property Rights by any Person, (B) claims
that Company is Infringing another Person’s Intellectual Property Rights and (C)
any threatened cancellation, termination or material limitation of Company’s
Intellectual Property Rights; and (iv) promptly upon receipt, copies of all
registrations and filings with respect to Company’s Intellectual Property
Rights.

- 16 -

--------------------------------------------------------------------------------



(h) Defaults. No later than three days after learning of the probable occurrence
of any Event of Default, a Record notifying Wells Fargo of the Event of Default
and the steps being taken by Company to cure the Event of Default.


(i) Disputes. Promptly upon discovery, a Record notifying Wells Fargo of (i) any
disputes or claims by Company’s customers exceeding $5,000.00 individually or
$10,000.00 in the aggregate during any fiscal year; (ii) credit memos not
previously reported in Section 5.1(e); and (iii) any goods returned to or
recovered by Company outside of the ordinary course of business or in the
ordinary course of business but with a value in an amount in excess of
$100,000.00.


(j) Changes in Officers and Directors. Promptly following occurrence, a Record
notifying Wells Fargo of any change in the persons constituting Company’s
Officers and Directors.


(k) Collateral. Promptly upon discovery, a Record notifying Wells Fargo of any
loss of or material damage to any Collateral or of any substantial adverse
change in any Collateral or the prospect of its payment.


(l) Commercial Tort Claims. Promptly upon discovery, a Record notifying Wells
Fargo of any commercial tort claims brought by Company against any Person,
including the name and address of each defendant, a summary of the facts, an
estimate of Company’s damages, copies of any complaint or demand letter
submitted by Company, and such other information as Wells Fargo may request.


(m) Reports to Owners. Promptly upon distribution, copies of all financial
statements, reports and proxy statements which Company shall have sent to its
Owners.


(n) Tax Returns of Company. No later than ten days after they are required to be
filed (giving account to properly filed extensions), copies of Company’s signed
and dated state and federal income tax returns and all related schedules, and
copies of any extension requests.


(o) Intentionally Omitted.


(p) Violations of Law. No later than three days after discovery of any
violation, a Record notifying Wells Fargo of Company’s violation of any law,
rule or regulation, the non-compliance with which is reasonably likely to have a
Material Adverse Effect on Company.

- 17 -

--------------------------------------------------------------------------------



(q) Pension Plans. (i) Promptly upon discovery, and in any event within 30 days
after Company knows or has reason to know that any Reportable Event with respect
to any Pension Plan has occurred, a Record authenticated by Company’s chief
financial officer notifying Wells Fargo of the Reportable Event in detail and
the actions which Company proposes to take to correct the deficiency, together
with a copy of any related notice sent to the Pension Benefit Guaranty
Corporation; (ii) promptly upon discovery, and in any event within 10 days after
Company fails to make a required quarterly Pension Plan contribution under
Section 412(m) of the IRC, a Record authenticated by the Company’s chief
financial officer notifying Wells Fargo of the failure in detail and the actions
that Company will take to cure the failure, together with a copy of any related
notice sent to the Pension Benefit Guaranty Corporation; and (iii) promptly upon
discovery, and in any event within 10 days after Company knows or has reason to
know that it may be liable or may be reasonably expected to have liability for
any withdrawal, partial withdrawal, reorganization or other event under any
Multiemployer Plan under Sections 4201 or 4243 of ERISA, a Record authenticated
by Company’s chief financial officer notifying Wells Fargo of the details of the
event and the actions that Company proposes to take in response.


(r) Other Reports. From time to time, with reasonable promptness, all
receivables schedules, inventory reports, collection reports, deposit records,
equipment schedules, invoices to account debtors, shipment documents and
delivery receipts for goods sold, and such other materials, reports, records or
information as Wells Fargo may reasonably request.


(s) Environmental. At any time, in the sole discretion of Wells Fargo, not more
than one Phase II environmental report on the Premises, including such Premises
subject to the Mortgage at the expense of Company.


5.2 Financial Covenants. Company agrees to comply with the financial covenants
described below, which shall be calculated using GAAP consistently applied,
except as they may be otherwise modified by the following capitalized
definitions:


(a) Maximum due from Costa Rica Affiliate. Company shall not permit during each
period described below the amount due from its Costa Rica Affiliate, Multi-Mix®
Microtechnology S.R.L. to exceed the amount below determined as of the end of
each quarter:



Period  
Maximum Due
 
Through January 3, 2009
 
$
4,250,000.00
           
Through April 4, 2009
 
$
4,500,000.00
           
Through July 4, 2009
 
$
4,750,000.00
           
Through October 3, 2009, and each fiscal quarter thereafter
 
$
5,000,000.00
 


- 18 -

--------------------------------------------------------------------------------



(b) Minimum Net Income. Company shall achieve for each period described below,
Net Income (net of any impairment adjustments, write-downs and non-cash items)
of not less or more than the amount set forth for each such period (numbers
appearing between “< >“ are negative):


Period
 
Minimum Net Income
     
Through January 3, 2009
 
Net Loss of not more than <$265,000.00>
     
Through April 4, 2009, and each fiscal quarter thereafter
 
Not less than 75% of Company’s projection of Net Income or not more than 100% of
Company’s projection of Net Loss measured cumulatively



(c) Intentionally Omitted


(d) Intentionally Omitted


(e) Minimum Debt Service Coverage Ratio. Company shall maintain as of each
fiscal quarter end, a Debt Service Coverage Ratio of not less than 1.10 to 1.0
commencing September 27, 2008 and for each fiscal quarter end thereafter.


(f) Intentionally Omitted.


(g) Capital Expenditures. Company shall not incur or contract to incur Capital
Expenditures of more than (i) $1,000,000.00 in the aggregate during Company’s
fiscal year ending December 31, 2008, and (ii) $600,000.00 for each subsequent
year end.


(h) Intentionally Omitted.


(i) Intentionally Omitted.


(j) Intentionally Omitted.


(k) Minimum Availability. At all times after the date hereof, after taking
account of all outstanding Advances, availability under Line of Credit shall be
not less than $500,000.00.

- 19 -

--------------------------------------------------------------------------------



(l)  Capital Expenditures under Borrowing Base. Company may use not more than
$500,00.00 of its availability under the Borrowing Base for Capital Expenditures
during fiscal year ending January 3, 2009 only.


5.3 Other Liens and Permitted Liens.


(a) Other Liens; Permitted Liens. Company shall not create, incur or suffer to
exist any Lien upon any of its assets, now owned or later acquired, as security
for any indebtedness, with the exception of the following (each a “Permitted
Lien”; collectively, “Permitted Liens”): (i) In the case of real property,
covenants, restrictions, rights, easements and minor irregularities in title
which do not materially interfere with Company’s business or operations as
presently conducted; (ii) Liens in existence on the date of this Agreement that
are described in Exhibit F and secure indebtedness for borrowed money permitted
under Section 5.4; (iii) The Security Interest and Liens created by the Security
Documents; (iv) Purchase money Liens relating to the acquisition of Equipment
not exceeding the lesser of cost or fair market value, not exceeding $100,000.00
in the aggregate during any fiscal year and so long as no Default Period is then
in existence and none would exist immediately after such acquisition; (v) such
security as Company may post in the ordinary course of business to obtain
performance bonds upon prior notice to Wells Fargo and subject to the prior
consent of Wells Fargo (which consent shall not be unreasonably withheld)
provided that such security will not otherwise cause a Default Period; (vi)
statutory liens of landlords, carriers, warehousers, bailees, mechanics,
materialmen and other like liens imposed by law in the ordinary course of
business for amounts not yet due or being contested in good faith, and with
respect to which adequate reserves or appropriate provisions are being
maintained by the Company in accordance with GAAP; and (vii) liens for taxes
which are not yet due and payable or which are being contested in good faith by
the Company on terms acceptable to Wells Fargo.


(b) Financing Statements. Company shall not authorize the filing of any
financing statement by any Person as Secured Party with respect to any of
Company’s assets, other than Wells Fargo. Company shall not amend any financing
statement filed by Wells Fargo as Secured Party except as permitted by law.


5.4 Indebtedness. Company shall not incur, create, assume or permit to exist any
indebtedness or liability on account of deposits or letters of credit issued on
Company’s behalf, or advances or any indebtedness for borrowed money of any
kind, whether or not evidenced by an instrument, except: (a) Indebtedness
described in this Agreement; (b) indebtedness of Company described in Exhibit F;
and (c) indebtedness secured by Permitted Liens.


5.5 Guaranties. Company shall not assume, guarantee, endorse or otherwise become
directly or contingently liable for the obligations of any Person, except: (a)
the endorsement of negotiable instruments by Company for deposit or collection
or similar transactions in the ordinary course of business; and (b) guaranties,
endorsements and other direct or contingent liabilities in connection with the
obligations of other Persons in existence on the date of this Agreement and
described in Exhibit F.

- 20 -

--------------------------------------------------------------------------------



5.6 Investments and Subsidiaries. Company shall not make or permit to exist any
loans or advances to, or make any investment or acquire any interest whatsoever
in, any Person or Affiliate, including any partnership or joint venture, nor
purchase or hold beneficially any stock or other securities or evidence of
indebtedness of any Person or Affiliate, except:


(a) Investments in direct obligations of the United States of America or any of
its political subdivisions whose obligations constitute the full faith and
credit obligations of the United States of America and have a maturity of one
year or less, commercial paper issued by U.S. corporations rated “A 1” or “A 2”
by Standard & Poor’s Ratings Services or “P 1” or “P 2” by Moody’s Investors
Service or certificates of deposit or bankers’ acceptances having a maturity of
one year or less issued by members of the Federal Reserve System having deposits
in excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation);


(b) Travel advances or loans to Company’s Officers and employees not exceeding
at any one time an aggregate of $20,000.00;


(c) Prepaid rent not exceeding one month or security deposits; and


(d) Current investments in those Subsidiaries in existence on the date of this
Agreement which are identified on Exhibit D and advances consistent with Section
5.2(a) hereof.


5.7 Dividends and Distributions. Company shall not declare or pay any dividends
(other than dividends payable solely in stock of Company) on any class of its
stock, or make any payment on account of the purchase, redemption or retirement
of any shares of its stock, or other securities or evidence of its indebtedness
or make any distribution regarding its stock, either directly or indirectly if
there then exists or as a result thereof there occurs a Default Period.


5.8 Salaries. Company shall not pay excessive or unreasonable salaries, bonuses,
commissions, consultant fees or other compensation. Company shall not increase
the salary, bonus, commissions, consultant fees or other compensation of any
Director, Officer or consultant, or any member of their families, by more than
10% in any one year, either individually or for all such Persons in the
aggregate, or pay such an increase from any source other than profits earned in
the year of payment if there then exists or as a result of such increase in
payment there occurs a Default Period.


5.9 Intentionally Omitted.

- 21 -

--------------------------------------------------------------------------------



5.10 Books and Records; Collateral Examination; Inspection and Appraisals.


(a) Books and Records; Inspection. Company shall keep complete and accurate
books and records with respect to the Collateral and Company’s business and
financial condition and any other matters that Wells Fargo may request, in
accordance with GAAP. Company shall permit any employee, attorney, accountant or
other agent of Wells Fargo to audit, review, make extracts from and copy any of
its books and records at any time during ordinary business hours, and to discuss
Company’s affairs with any of its Directors, Officers, employees or agents.


(b) Authorization to Company’s Agents to Make Disclosures to Wells Fargo.
Company authorizes all accountants and other Persons acting as its agent to
disclose and deliver to Wells Fargo’s employees, accountants, attorneys and
other Persons acting as its agent, at Company’s expense, all financial
information, books and records, work papers, management reports and other
information in their possession regarding Company.


(c) Collateral Exams and Inspections. Company shall permit Wells Fargo’s
employees, accountants, attorneys or other Persons acting as its agent, to
examine and inspect any Collateral or any other property of Company at any time
during ordinary business hours.


(d) Collateral Appraisals. Wells Fargo may also obtain, from time to time, but
no more than 4 times each calendar year, at Company’s expense, an appraisal of
Company’s Collateral, by an appraiser acceptable to Wells Fargo in its sole
discretion.


5.11 Account Verification; Payment of Permitted Liens.


(a) Account Verification. Wells Fargo or its agents may (i) contact account
debtors and other obligors at any time to verify Company’s Accounts; and (ii)
require Company to send requests for verification of Accounts or send notices of
assignment of Accounts to account debtors and other obligors.


(b) Covenant to Pay Permitted Liens. Company shall pay when due each account
payable due to any Person holding a Permitted Lien (as a result of such payable)
on any Collateral unless contested by Company in good faith.


5.12 Compliance with Laws.


(a) General Compliance with Applicable Law; Use of Collateral. Company shall (i)
comply and cause each Subsidiary to comply, with the requirements of applicable
laws and regulations, the non compliance with which would have a Material
Adverse Effect on its business or its financial condition and (ii) use and keep
the Collateral, and require that others use and keep the Collateral, only for
lawful purposes, without violation of any federal, state or local law, statute
or ordinance.

- 22 -

--------------------------------------------------------------------------------



(b) Compliance with Federal Regulatory Laws. Company shall (i) prohibit, and
cause each Subsidiary to prohibit, any Person that is an Owner or Officer from
being listed on the Specially Designated Nationals and Blocked Person List or
other similar lists maintained by the Office of Foreign Assets Control (“OFAC”),
the Department of the Treasury or included in any Executive Orders, (ii) not
permit the proceeds of the Line of Credit or any other financial accommodation
extended by Wells Fargo to be used in any way that violates any foreign asset
control regulations of OFAC or other applicable law, (iii) comply, and cause
each Subsidiary to comply, with all applicable Bank Secrecy Act laws and
regulations, as amended from time to time, and (iv) otherwise comply with the
USA Patriot Act and Wells Fargo’s related policies and procedures.


(c) Compliance with Environmental Laws. Company shall (i) comply, and cause each
Subsidiary to comply, with the requirements of applicable Environmental Laws and
obtain and comply in all material respects with all permits, licenses and
similar approvals required by them, and (ii) not generate, use, transport,
treat, store or dispose of any Hazardous Substances in such a manner as to
create any material liability or obligation under the common law of any
jurisdiction or any Environmental Law.


5.13 Payment of Taxes and Other Claims. Company shall pay or discharge, when
due, and cause each Subsidiary to pay or discharge, when due, (a) all taxes,
assessments and governmental charges levied or imposed upon it or upon its
income or profits, upon any properties belonging to it (including the
Collateral) or upon or against the creation, perfection or continuance of the
Security Interest, prior to the date on which penalties attach, (b) all federal,
state and local taxes required to be withheld by it, and (c) all lawful claims
for labor, materials and supplies which, if unpaid, might by law become a Lien
upon any properties of Company, although Company shall not be required to pay
any such tax, assessment, charge or claim whose amount, applicability or
validity is being contested in good faith by appropriate proceedings and for
which proper reserves have been made.


5.14 Maintenance of Collateral and Properties.


(a) Company shall keep and maintain the Collateral and all of its other
properties necessary or useful in its business in good condition, repair and
working order (normal wear and tear excepted) and will from time to time replace
or repair any worn, defective or broken parts, although Company may discontinue
the operation and maintenance of any properties if Company believes that such
discontinuance is desirable to the conduct of its business and not
disadvantageous in any material respect to Wells Fargo. Company shall take all
commercially reasonable steps necessary to protect and maintain its Intellectual
Property Rights.


(b) Company shall defend the Collateral against all Liens, claims and demands of
all third Persons claiming any interest in the Collateral. Company shall keep
all Collateral free and clear of all Liens except Permitted Liens. Company shall
take all commercially reasonable steps necessary to prosecute any Person
Infringing its Intellectual Property Rights and to defend itself against any
Person accusing it of Infringing any Person’s Intellectual Property Rights.

- 23 -

--------------------------------------------------------------------------------



5.15 Insurance. Company shall at all times maintain insurance with insurers
acceptable to Wells Fargo, in such amounts, on such terms (including any
deductibles) and against such risks as Wells Fargo may require, in such amounts
and against such risks as is usually carried by companies engaged in similar
business and owning similar properties in the same geographical areas in which
Company operates. Company shall also, at all times and without limitation
maintain business interruption insurance (including force majeure coverage) and
keep all tangible Collateral insured against risks of fire (including so-called
extended coverage), theft, collision (for Collateral consisting of motor
vehicles) and such other risks and in such amounts as Wells Fargo may reasonably
request, with any loss payable to Wells Fargo to the extent of its interest, and
all such policies of insurance shall contain a lender’s loss payable endorsement
for the benefit of Wells Fargo. All policies of liability insurance shall name
Wells Fargo as an additional insured. Notwithstanding the foregoing, Company may
select any insurance carrier with AM Best’s rating of A- VII+ or better and
maintain such insurance policies with insurance coverages comparable to such
policies and coverages existing as of the date hereof.


5.16 Preservation of Existence. Company shall preserve and maintain its
existence and all of its rights, privileges and franchises necessary or
desirable in the normal conduct of its business and shall conduct its business
in an orderly, efficient and regular manner, the failure of which would cause a
Material Adverse Effect.


5.17 Delivery of Instruments, etc. Upon request by Wells Fargo, Company shall
promptly deliver to Wells Fargo in pledge all instruments, documents and chattel
paper constituting Collateral, endorsed or assigned by Company.


5.18 Sale or Transfer of Assets; Suspension of Business Operations. Company
shall not sell, lease, assign, transfer or otherwise dispose of (a) the stock of
any Subsidiary, (b) all or a substantial part of its assets, or (c) any
Collateral or any interest in Collateral (whether in one transaction or in a
series of transactions) to any other Person other than the sale of Inventory in
the ordinary course of business and shall not liquidate, dissolve or suspend
business operations. Company shall not transfer any part of its ownership
interest in any Intellectual Property Rights and shall not permit its rights as
licensee of Licensed Intellectual Property to lapse, except that Company may
transfer such rights or permit them to lapse if it has reasonably determined
that such Intellectual Property Rights are no longer useful in its business. If
Company transfers any Intellectual Property Rights for value, Company shall pay
the Proceeds to Wells Fargo for application to the Indebtedness. Company shall
not license any other Person to use any of Company’s Intellectual Property
Rights, except that Company may grant licenses in the ordinary course of its
business in connection with sales of Inventory or the provision of services to
its customers.

- 24 -

--------------------------------------------------------------------------------



5.19 Consolidation and Merger; Asset Acquisitions. Company shall not consolidate
with or merge into any other entity, or permit any other entity to merge into
it, or acquire (in a transaction analogous in purpose or effect to a
consolidation or merger) all or substantially all of the assets of any other
entity.


5.20 Sale and Leaseback. Company shall not enter into any arrangement, directly
or indirectly, with any other Person pursuant to which Company shall sell or
transfer any real or personal property, whether owned now or acquired in the
future, and then rent or lease all or part of such property or any other
property which Company intends to use for substantially the same purpose or
purposes as the property being sold or transferred.


5.21 Restrictions on Nature of Business. Company will not engage in any line of
business materially different from that presently engaged in by Company, and
will not purchase, lease or otherwise acquire assets not related to its
business.


5.22 Accounting. Company will not adopt any material change in accounting
principles except as required by GAAP, consistently applied. Company will not
change its fiscal year.


5.23 Discounts, etc. After notice from Wells Fargo, Company will not grant any
discount, credit or allowance to any customer of Company or accept any return of
goods sold. Company will not at any time modify, amend, subordinate, cancel or
terminate any Account.


5.24 Pension Plans. Except as disclosed to Wells Fargo in a Record prior to the
date of this Agreement, neither Company nor any ERISA Affiliate will (a) adopt,
create, assume or become party to any Pension Plan, (b) become obligated to
contribute to any Multiemployer Plan, (c) incur any obligation to provide
post-retirement medical or insurance benefits with respect to employees or
former employees (other than benefits required by law) or (d) amend any Plan in
a manner that would materially increase its funding obligations.


5.25 Place of Business; Name. Company will not transfer its chief executive
office or principal place of business, or move, relocate, close or sell any
business Premises. Company will not permit any tangible Collateral or any
records relating to the Collateral to be located in any state or area in which,
in the event of such location, a financing statement covering such Collateral
would be required to be, but has not in fact been, filed in order to perfect the
Security Interest. Company will not change its name or jurisdiction of
organization.


5.26 Constituent Documents. Company will not amend its Constituent Documents if
such amendment will have a Material Adverse Effect; Company will provide Wells
Fargo with prior notice of Company’s intent to so amend.

- 25 -

--------------------------------------------------------------------------------



5.27 Performance by Wells Fargo. If Company fails to perform or observe any of
its obligations under this Agreement at any time, Wells Fargo may, but need not,
perform or observe them on behalf of Company and may, but need not, take any
other actions which Wells Fargo may reasonably deem necessary to cure or correct
this failure; and Company shall pay Wells Fargo upon demand the amount of all
costs and expenses (including reasonable attorneys’ fees and legal expense)
incurred by Wells Fargo in performing these obligations, together with interest
on these amounts at the Default Rate.



5.28 Wells Fargo Appointed as Company’s Attorney in Fact.
To facilitate Wells Fargo’s performance or observance of Company’s obligations
under this Agreement, Company hereby irrevocably appoints Wells Fargo and Wells
Fargo’s agents, as Company’s attorney in fact (which appointment is coupled with
an interest) with the right (but not the duty) to create, prepare, complete,
execute, deliver, endorse or file on behalf of Company any instruments,
documents, assignments, security agreements, financing statements, applications
for insurance and any other agreements or any Record required to be obtained,
executed, delivered or endorsed by Company in accordance with the terms of this
Agreement.



6. EVENTS OF DEFAULT AND REMEDIES



6.1 Events of Default. An “Event of Default” means any of the following:


(a) Company fails to pay the amount of any Indebtedness on the date that it
becomes due and payable;


(b) Company fails to observe or perform any covenant or agreement of Company set
forth in this Agreement, or in any of the Loan Documents, or in any other
document or agreement described in or related to this Agreement or to any
Indebtedness;


(c) An Overadvance arises as the result of any reduction in the Borrowing Base,
or arises in any manner or on terms not otherwise approved of in advance by
Wells Fargo in a Record that it has Authenticated;


(d) An event of default or termination event (however defined) occurs under any
swap, derivative, foreign exchange, hedge or any similar transaction or
arrangement entered into between Company and Wells Fargo;


(e) A Change of Control shall occur;


(f) Company becomes insolvent or admits in a Record an inability to pay debts as
they mature, or Company makes an assignment for the benefit of creditors; or
Company applies for or consents to the appointment of any receiver, trustee, or
similar officer for the benefit of Company, or for any of their properties; or
any receiver, trustee or similar officer is appointed without the application or
consent of Company; or any judgment, writ, warrant of attachment or execution or
similar process is issued or levied against a substantial part of the property
of Company;

- 26 -

--------------------------------------------------------------------------------



(g) Company files a petition under any chapter of the United States Bankruptcy
Code or under the laws of any other jurisdiction naming Company as debtor; or
any such petition is instituted against Company; or Company institutes (by
petition, application, answer, consent or otherwise) any bankruptcy, insolvency,
reorganization, debt arrangement, dissolution, liquidation or similar proceeding
under the laws of any jurisdiction; or any such proceeding is instituted (by
petition, application or otherwise) against Company not dismissed within sixty
(60) days following institution.


(h) Intentionally Omitted.


(i) Any representation or warranty made by Company in this Agreement, or by
Company (or any of its Officers) in any agreement, certificate, instrument or
financial statement or other statement delivered to Wells Fargo in connection
with this Agreement is untrue or misleading in any material respect when
delivered to Wells Fargo;


(j) A final, non-appealable arbitration award, judgment, or decree or order for
the payment of money in an amount in excess of $100,000.00 which is not insured
or subject to indemnity, is entered against Company which is not immediately
stayed or appealed;
 
(k) Company is in default with respect to any bond, debenture, note or other
evidence of material indebtedness issued by Company that is held by any third
Person other than Wells Fargo, or under any instrument under which any such
evidence of indebtedness has been issued or by which it is governed, or under
any material lease or other contract, and the applicable grace period, if any,
has expired, regardless of whether such default has been waived by the holder of
such indebtedness;


(l) Company liquidates, dissolves, terminates or suspends its business
operations or otherwise fails to operate its business in the ordinary course, or
merges with another Person; or sells or attempts to sell all or substantially
all of its assets;


(m) Company fails to pay any indebtedness or obligation owed to Wells Fargo
which is unrelated to the Line of Credit or this Agreement as it becomes due and
payable;


(n) Intentionally Omitted;


(o) Intentionally Omitted;

- 27 -

--------------------------------------------------------------------------------



(p) Any event or circumstance occurs that Wells Fargo in good faith believes may
impair the prospect of payment of all or part of the Indebtedness, or Company’s
ability to perform any of its material obligations under any of the Loan
Documents, or any other document or agreement described in or related to this
Agreement, or there occurs any material adverse change in the business or
financial condition of Company.


(q) Any Director or Officer of Company is indicted for a felony offence under
state or federal law, or Company hires an Officer or appoints a Director who has
been convicted of any such felony offense, or a Person becomes an Owner of at
least 20% of the issued and outstanding common stock of Company who has been
convicted of any such felony offense.


(r) Any Reportable Event, which Wells Fargo in good faith believes to constitute
sufficient grounds for termination of any Pension Plan or for the appointment of
a trustee to administer any Pension Plan, has occurred and is continuing 30 days
after Company gives Wells Fargo a Record notifying it of the Reportable Event;
or a trustee is appointed by an appropriate court to administer any Pension
Plan; or the Pension Benefit Guaranty Corporation institutes proceedings to
terminate or appoint a trustee to administer any Pension Plan; or Company or any
ERISA Affiliate files for a distress termination of any Pension Plan under Title
IV of ERISA; or Company or any ERISA Affiliate fails to make any quarterly
Pension Plan contribution required under Section 412(m) of the IRC, which Wells
Fargo in good faith believes may, either by itself or in combination with other
failures, result in the imposition of a Lien on Company’s assets in favor of the
Pension Plan; or any withdrawal, partial withdrawal, reorganization or other
event occurs with respect to a Multiemployer Plan which could reasonably be
expected to result in a material liability by Company to the Multiemployer Plan
under Title IV of ERISA.


6.2 Rights and Remedies. During any Default Period, Wells Fargo may in its
discretion exercise any or all of the following rights and remedies:


(a) Wells Fargo may terminate the Line of Credit and decline to make Advances
including any unfunded Term Loan Advances, if any, and terminate any services
extended to Company under the Master Agreement for Treasury Management Services;


(b) Wells Fargo may declare the Indebtedness to be immediately due and payable
and accelerate payment of the Revolving Note and the Term Note, and all
Indebtedness shall immediately become due and payable, without presentment,
notice of dishonor, protest or further notice of any kind, all of which Company
hereby expressly waives;


(c) Wells Fargo may, without notice to Company, apply any money owing by Wells
Fargo to Company to payment of the Indebtedness;


(d) Wells Fargo may exercise and enforce any rights and remedies available upon
default to a secured party under the UCC, including the right to take possession
of Collateral, proceeding with or without judicial process (without a prior
hearing or notice of hearing, which Company hereby expressly waives) and sell,
lease or otherwise dispose of Collateral for cash or on credit (with or without
giving warranties as to condition, fitness, merchantability or title to
Collateral, and in the event of a credit sale, Indebtedness shall be reduced
only to the extent that payments are actually received), and Company will upon
Wells Fargo’s demand assemble the Collateral and make it available to Wells
Fargo at any place designated by Wells Fargo which is reasonably convenient to
both parties;

- 28 -

--------------------------------------------------------------------------------



(e) Wells Fargo may exercise and enforce its rights and remedies under any of
the Loan Documents and any other document or agreement described in or related
to this Agreement;


(f) Intentionally Omitted;


(g) Wells Fargo may for any reason apply for the appointment of a receiver of
the Collateral, to which appointment Company hereby consents; and


(h) Wells Fargo may exercise any other rights and remedies available to it by
law or agreement.


6.3 Immediate Default and Acceleration. Following the occurrence of an Event of
Default described in Section 6.1(f) or (g), the Line of Credit shall immediately
terminate and all of Company’s Indebtedness shall immediately become due and
payable without presentment, demand, protest or notice of any kind.


7. MISCELLANEOUS


7.1 No Waiver; Cumulative Remedies. No delay or any single or partial exercise
by Wells Fargo of any right, power or remedy under the Loan Documents, or under
any other document or agreement described in or related to this Agreement, shall
constitute a waiver of any other right, power or remedy under the Loan Documents
or granted by Company to Wells Fargo under other agreements or documents that
are unrelated to the Loan Documents. No notice to or demand on Company in any
circumstance shall entitle Company to any additional notice or demand in any
other circumstances. The remedies provided in the Loan Documents or in any other
document or agreement described in or related to this Agreement are cumulative
and not exclusive of any remedies provided by law. Wells Fargo may comply with
applicable law in connection with a disposition of Collateral, and such
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.


7.2 Amendments; Consents and Waivers; Authentication. No amendment or
modification of any Loan Documents, or any other document or agreement described
in or related to this Agreement, or consent to or waiver of any Event of
Default, or consent to or waiver of the application of any covenant or
representation set forth in any of the Loan Documents, or any other document or
agreement described in or related to this Agreement, or any release of Wells
Fargo’s Security Interest in any Collateral, shall be effective unless it has
been agreed to by Wells Fargo and memorialized in a Record that: (a)
specifically states that it is intended to amend or modify specific Loan
Documents, or any other document or agreement described in or related to this
Agreement, or waive any Event of Default or the application of any covenant or
representation of any terms of specific Loan Documents, or any other document or
agreement described in or related to this Agreement, or is intended to release
Wells Fargo’s Security Interest in specific Collateral; and (b) is Authenticated
by the signature of an authorized employee of both parties, or by an authorized
employee of Wells Fargo with respect to a consent or waiver. The terms of an
amendment, consent or waiver memorialized in any Record shall be effective only
to the extent, and in the specific instance, and for the limited purpose to
which Wells Fargo has agreed.

- 29 -

--------------------------------------------------------------------------------



7.3 Execution in Counterparts; Delivery of Counterparts. This Agreement and all
other Loan Documents, or any other document or agreement described in or related
to this Agreement, and any amendment or modification to them may be
Authenticated by the parties in any number of counterparts, each of which, once
authenticated and delivered in accordance with the terms of this Section 7.3,
will be deemed an original, and all such counterparts, taken together, shall
constitute one and the same instrument. Delivery by fax or by encrypted e-mail
or e-mail file attachment of any counterpart to any Loan Document Authenticated
by an authorized signature will be deemed the equivalent of the delivery of the
original Authenticated instrument. Company shall send the original Authenticated
counterpart to Wells Fargo by first class U.S. mail or by overnight courier, but
Company’s failure to deliver a Record in this form shall not affect the
validity, enforceability, and binding effect of this Agreement or the other Loan
Documents, or any other document or agreement described in or related to this
Agreement.


7.4 Notices, Requests, and Communications; Confidentiality. Except as otherwise
expressly provided in this Agreement:


(a) Delivery of Notices, Requests and Communications. Any notice, request,
demand, or other communication by either party that is required under the Loan
Documents, or any other document or agreement described in or related to this
Agreement, to be in the form of a Record (but excluding any Record containing
information Company must report to Wells Fargo under Section 5.1) may be
delivered (i) in person, (ii) by first class U.S. mail, (iii) by overnight
courier of national reputation, or (iv) by fax, or the Record may be sent as an
Electronic Record and delivered (v) by an encrypted e-mail, or (vi) through
Wells Fargo’s Commercial Electronic Office® (“CEO®”) portal or other secure
electronic channel to which the parties have agreed.


(b) Addresses for Delivery. Delivery of any Record under this Section 7.4 shall
be made to the appropriate address set forth on the last page of this Agreement
(which either party may modify by a Record sent to the other party), or through
Wells Fargo’s CEO portal or other secure electronic channel to which the parties
have agreed.

- 30 -

--------------------------------------------------------------------------------



(c) Date of Receipt. Each Record sent pursuant to the terms of this Section 7.4
will be deemed to have been received on (i) the date of delivery if delivered in
person, (ii) the date deposited in the mail if sent by mail, (iii) the date
delivered to the courier if sent by overnight courier, (iv) the date of
transmission if sent by fax, or (v) the date of transmission, if sent as an
Electronic Record by electronic mail or through Wells Fargo’s CEO portal or
similar secure electronic channel to which the parties have agreed; except that
any request for an Advance or any other notice, request, demand or other
communication from Company required under Section 1, and any request for an
accounting under Section 9-210 of the UCC, will not be deemed to have been
received until actual receipt by Wells Fargo on a Business Day by an authorized
employee of Wells Fargo.


(d) Confidentiality of Unencrypted E-mail. Company acknowledges that if it sends
an Electronic Record to Wells Fargo without encryption by e-mail or as an e-mail
file attachment, there is a risk that the Electronic Record may be received by
unauthorized Persons, and that by so doing it will be deemed to have accepted
this risk and the consequences of any such unauthorized disclosure.


7.5 Company Information Reporting; Confidentiality. Except as otherwise
expressly provided in this Agreement:


(a) Delivery of Company Information Records. Any information that Company is
required to deliver under Section 5.1 in the form of a Record may be delivered
to Wells Fargo (i) in person, or by (ii) first class U.S. mail, (iii) overnight
courier of national reputation, or (iv) fax, or the Record may be sent as an
Electronic Record (v) by encrypted e-mail, or (vi) through the file upload
service of Wells Fargo’s CEO portal or other secure electronic channel to which
the parties have agreed.


(b) Addresses for Delivery. Delivery of any Record to Wells Fargo under this
Section 7.5 shall be made to the appropriate address set forth on the last page
of this Agreement (which Wells Fargo may modify by a Record sent to Company), or
through Wells Fargo’s CEO portal or other secure electronic channel to which the
parties have agreed.


(c) Date of Receipt. Each Record sent pursuant to this Section will be deemed to
have been received on (i) the date of delivery to an authorized employee of
Wells Fargo, if delivered in person, or by U.S. mail, overnight courier, fax, or
e-mail; or (ii) the date of transmission, if sent as an Electronic Record
through Wells Fargo’s CEO portal or similar secure electronic channel to which
the parties have agreed.


(d) Authentication of Company Information Records. Company shall Authenticate
any Record delivered (i) in person, or by U.S. mail, overnight courier, or fax,
by the signature of the Officer or employee of Company who prepared the Record;
(ii) as an Electronic Record sent via encrypted e-mail, by the signature of the
Officer or employee of Company who prepared the Record by any file format
signature that is acceptable to Wells Fargo, or by a separate certification
signed and sent by fax; or (iii) as an Electronic Record via the file upload
service of Wells Fargo’s CEO portal or similar secure electronic channel to
which the parties have agreed, through such credentialing process as Wells Fargo
and Company may agree to under the CEO agreement.

- 31 -

--------------------------------------------------------------------------------



(e) Certification of Company Information Records. Any Record (including any
Electronic Record) Authenticated and delivered to Wells Fargo under this Section
7.5 will be deemed to have been certified as materially true, correct, and
complete by Company and each Officer or employee of Company who prepared and
Authenticated the Record on behalf of Company, and may be legally relied upon by
Wells Fargo without regard to method of delivery or transmission.


(f) Confidentiality of Company Information Records Sent by Unencrypted E-mail.
Company acknowledges that if it sends an Electronic Record to Wells Fargo
without encryption by e-mail or as an e-mail file attachment, there is a risk
that the Electronic Record may be received by unauthorized Persons, and that by
so doing it will be deemed to have accepted this risk and the consequences of
any such unauthorized disclosure. Company acknowledges that it may deliver
Electronic Records containing Company information to Wells Fargo by e-mail
pursuant to any encryption tool acceptable to Wells Fargo and Company, or
through Wells Fargo’s CEO portal file upload service without risk of
unauthorized disclosure.


7.6 Further Documents. Company will from time to time execute, deliver, endorse
and authorize the filing of any instruments, documents, conveyances,
assignments, security agreements, financing statements, control agreements and
other agreements that Wells Fargo may reasonably request in order to secure,
protect, perfect or enforce the Security Interest or Wells Fargo’s rights under
the Loan Documents, or any other document or agreement described in or related
to this Agreement (but any failure to request or assure that Company executes,
delivers, endorses or authorizes the filing of any such item shall not affect or
impair the validity, sufficiency or enforceability of the Loan Documents, or any
other document or agreement described in or related to this Agreement, and the
Security Interest, regardless of whether any such item was or was not executed,
delivered or endorsed in a similar context or on a prior occasion).


7.7 Costs and Expenses. Company shall pay on demand all costs and expenses,
including reasonable attorneys’ fees, incurred by Wells Fargo in connection with
the Indebtedness, this Agreement, the Loan Documents, or any other document or
agreement described in or related to this Agreement, and the transactions
contemplated by this Agreement, including all such costs, expenses and fees
incurred in connection with the negotiation, preparation, execution, amendment,
administration, performance, collection and enforcement of the Indebtedness and
all such documents and agreements and the creation, perfection, protection,
satisfaction, foreclosure or enforcement of the Security Interest.


7.8 Indemnity. In addition to its obligation to pay Wells Fargo’s expenses under
the terms of this Agreement, Company shall indemnify, defend and hold harmless
Wells Fargo, its parent Wells Fargo & Company, and any of its affiliates and
successors, and all of their present and future Officers, Directors, employees,
attorneys and agents (the “Indemnitees”) from and against any of the following
(collectively, “Indemnified Liabilities”):

- 32 -

--------------------------------------------------------------------------------



(a) Any and all transfer taxes, documentary taxes, assessments or charges made
by any governmental authority by reason of the execution and delivery of the
Loan Documents, or any other document or agreement described in or related to
this Agreement, or the making of the Advances;


(b) Any claims, loss or damage to which any Indemnitee may be subjected if any
representation or warranty contained in Exhibit D proves to be incorrect in any
respect or as a result of any violation of the covenants contained in Section
5.12; and


(c) Any and all other liabilities, losses, damages, penalties, judgments, suits,
claims, costs and expenses of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel) in connection with this Agreement
and any other investigative, administrative or judicial proceedings, whether or
not such Indemnitee shall be designated a party to such proceedings, which may
be imposed on, incurred by or asserted against any such Indemnitee, in any
manner related to or arising out of or in connection with the making of the
Advances and the Loan Documents, or any other document or agreement described in
or related to this Agreement, or the use or intended use of the proceeds of the
Advances, with the exception of any Indemnified Liability caused by the gross
negligence or willful misconduct of an Indemnitee.


If any investigative, judicial or administrative proceeding described in this
Section is brought against any Indemnitee, Company, or counsel designated by
Company and satisfactory to the Indemnitee, will resist and defend the action,
suit or proceeding at Company’s sole cost and expense, and at all times Company
shall advise Indemnitee of the status of its defense - the disposition thereof
to be subject to the approval of Indemnitee. Each Indemnitee will use its best
efforts to cooperate in the defense of any such action, suit or proceeding. If
this agreement to indemnify is held to be unenforceable because it violates any
law or public policy, Company shall nevertheless make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities to the
extent permissible under applicable law. Company’s obligations under this
Section shall survive the termination of this Agreement and the discharge of
Company’s other obligations under this Agreement.


7.9 Retention of Company’s Records. Wells Fargo shall have no obligation to
maintain Electronic Records or retain any documents, schedules, invoices,
agings, or other Records delivered to Wells Fargo by Company in connection with
the Loan Documents, or any other document or agreement described in or related
to this Agreement for more than 30 days after receipt by Wells Fargo. If there
is a special need to retain specific Records, Company must notify Wells Fargo of
its need to retain or return such Records with particularity, which notice must
be delivered to Wells Fargo in accordance with the terms of this Agreement at
the time of the initial delivery of the Record to Wells Fargo.

- 33 -

--------------------------------------------------------------------------------



7.10 Binding Effect; Assignment; Complete Agreement. The Loan Documents, or any
other document or agreement described in or related to this Agreement, shall be
binding upon and inure to the benefit of Company and Wells Fargo and their
respective successors and assigns, except that Company shall not have the right
to assign its rights under this Agreement or any interest in this Agreement
without Wells Fargo’s prior consent, which must be confirmed in a Record
Authenticated by Wells Fargo. To the extent permitted by law, Company waives and
will not assert against any assignee any claims, defenses or set-offs which
Company could assert against Wells Fargo. This Agreement shall also bind all
Persons who become a party to this Agreement as a borrower. This Agreement,
together with the Loan Documents, or any other document or agreement described
in or related to this Agreement, comprises the complete and integrated agreement
of the parties on the subject matter of this Agreement and supersedes all prior
agreements, whether oral or evidenced in a Record. To the extent that any
provision of this Agreement contradicts other provisions of the Loan Documents
other than this Agreement, or any other document or agreement described in or
related to this Agreement, this Agreement shall control.


7.11 Sharing of Information. Wells Fargo may share any information that it may
have regarding Company and its Affiliates with its accountants, lawyers, and
other advisors, and Wells Fargo and each direct and indirect subsidiary of Wells
Fargo & Company may also share any information that they have with each other,
and Company waives any right of confidentiality it may have with respect to the
sharing of all such information.


7.12 Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining terms of this
Agreement.


7.13 Headings. Section and subsection headings in this Agreement are included
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.


7.14 Governing Law; Jurisdiction, Venue; Waiver of Jury Trial. The Loan
Documents (other than real estate related documents, if any) shall be governed
by and construed in accordance with the substantive laws (other than conflict
laws) of the State of New York. The parties to this Agreement (a) consent to the
personal jurisdiction of the state and federal courts located in the State of
New York in connection with any controversy related to this Agreement; (b) waive
any argument that venue in any such forum is not convenient; (c) agree that any
litigation initiated by Wells Fargo or Company in connection with this Agreement
or the other Loan Documents may be venued in either the state or federal courts
located in the City of New York, County of New York and State of New York; and
(d) agree that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

- 34 -

--------------------------------------------------------------------------------



COMPANY AND WELLS FARGO WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR
IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT.


MERRIMAC INDUSTRIES, INC.
 
WELLS FARGO BANK,
   
NATIONAL ASSOCIATION
         
By:
/s/ Robert V. Condon
 
By:
/s/ Sabato Mutone
 
Robert V. Condon
   
Sabato Mutone
 
Its Chief Financial Officer
   
Its Vice President



COMPANY AND WELLS FARGO HAVE EXECUTED THIS AGREEMENT THROUGH THEIR AUTHORIZED
OFFICERS AS OF THE DATE SET FORTH ABOVE.


WELLS FARGO BANK,
 
MERRIMAC INDUSTRIES, INC.
NATIONAL ASSOCIATION
             
By:
/s/ Sabato Mutone
 
By:
/s/ Robert V. Condon
 
Sabato Mutone
   
Robert V. Condon
 
Its Vice President
   
Its Chief Financial Officer

 
Wells Fargo Bank, National Association
 
Merrimac Industries, Inc.
MAC- N2697-160
 
41 Fairfield Place
119 West 40th Street, 16th Floor
 
West Caldwell, New Jersey 07006
New York, New York 10018
   
Fax: (646) 728-3205
 
Fax: (973) 882-5981
Attention: Sabato Mutone,
 
Attention: Robert V. Condon
Vice President
 
Chief Financial Officer
e-mail:sabato.mutone@wellsfargo.com
 
Email: rvc@merrimacind.com


- 35 -

--------------------------------------------------------------------------------



Exhibit A to Credit and Security Agreement


DEFINITIONS


“Account Funds” is defined in Section 1.4(a).
 
“Accounts” shall have the meaning given it under the UCC.
 
“Advance” and “Advances” means an advance or advances under the Line of Credit
or the Term Loan.
 
“Affiliate” or “Affiliates” means Multi-Mix® Microtechnology S.R.L. and any
other Person controlled by, controlling or under common control with Company,
including any Subsidiary of Company. For purposes of this definition, “control,”
when used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.
 
“Agreement” means this Credit and Security Agreement.
 
“Assumed Maturity Date” is defined in Section 1.5(d).
 
“Authenticated” means (a) to have signed; or (b) to have executed or to have
otherwise adopted a symbol, or have encrypted or similarly processed a Record in
whole or in part, with the present intent of the authenticating Person to
identify the Person and adopt or accept a Record.
 
“Borrowing Base” is defined in Section 1.2(a).
 
“Borrowing Base Reserve” means, as of any date of determination, an amount or a
percent of a specified category or item that Wells Fargo establishes in its sole
discretion from time to time to reduce availability under the Borrowing Base (a)
to reflect events, conditions, contingencies or risks which affect the assets,
business or prospects of Company, or the Collateral or its value, or the
enforceability, perfection or priority of Wells Fargo’s Security Interest in the
Collateral, as the term “Collateral” is defined in this Agreement, or (b) to
reflect Wells Fargo’s judgment that any collateral report or financial
information relating to Company and furnished to Wells Fargo may be incomplete,
inaccurate or misleading in any material respect.
 
“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business and, if such day relates to a LIBOR Advance, a day on which
dealings are carried on in the London interbank eurodollar market.
 
“Capital Expenditures” means for a period, any expenditure of money during such
period for the lease, purchase or other acquisition of any capital asset, or for
the lease of any other asset whether payable currently or in the future.

- 36 -

--------------------------------------------------------------------------------



“CEO” is defined in Section 7.4(a).
 
“Change of Control” means the occurrence of any of the following events:


(a)
Any Person or “group” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) who does not have an ownership interest in
Company on the date of the initial Advance, is or becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that any such Person, entity or group will be deemed to have “beneficial
ownership” of all securities that such Person, entity or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 25 percent (25%) of the voting
power of all classes of ownership of Company; or



(b)
During any consecutive two-year period, individuals who at the beginning of such
period constituted the board of Directors of Company (together with any new
Directors whose election to such board of Directors, or whose nomination for
election by the Owners of Company, was approved by a vote of a majority of the
Directors then still in office who were either Directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
Directors of Company then in office.



“Collateral” means all of Company’s Accounts, chattel paper and electronic
chattel paper, deposit accounts, documents, Equipment, General Intangibles,
goods, instruments, Inventory, Investment Property, letter-of-credit rights,
letters of credit, all sums on deposit in any Collection Account, and any items
in any Lockbox; together with (a) all substitutions and replacements for and
products of such property; (b) in the case of all goods, all accessions; (c) all
accessories, attachments, parts, Equipment and repairs now or subsequently
attached or affixed to or used in connection with any goods; (d) all warehouse
receipts, bills of lading and other documents of title that cover such goods now
or in the future; (e) all collateral subject to the Lien of any of the Security
Documents; (f) any money, or other assets of Company that come into the
possession, custody, or control of Wells Fargo now or in the future; (g)
Proceeds of any of the above Collateral; (h) books and records of Company,
including all mail or e-mail addressed to Company; and (i) all of the above
Collateral, whether now owned or existing or acquired now or in the future or in
which Company has rights now or in the future.
 
“Collection Account” means “Collection Account” as defined in the Master
Agreement for Treasury Management Services and related Lockbox and Collection
Account Service Description or Collection Account Service Description, whichever
is applicable.
 
“Compliance Certificate” is defined in Section 5.1(a) and is in the form of
Exhibit E.

- 37 -

--------------------------------------------------------------------------------



“Constituent Documents” means with respect to any Person, as applicable, that
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.
 
“Current Maturities of Long Term Debt” means, during a period beginning and
ending on designated dates, the amount of Company’s long-term debt and
capitalized leases which become due during that period.
 
“Debt” means of a Person as of a given date, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet for such Person
and shall also include the aggregate payments required to be made by such Person
at any time under any lease that is considered a capitalized lease under GAAP.
 
“Debt Service Coverage Ratio” means (a) the sum of (i) Funds from Operations and
(ii) Interest Expense minus (iii) unfinanced Capital Expenditures divided by (b)
the sum of (i) Current Maturities of Long Term Debt and (ii) Interest Expense.
 
“Default Period” is defined in Section 1.6(c).
 
“Default Rate” is defined in Section 1.6(c).
 
“Dilution” means, as of any date of determination, a percentage, based upon the
prior six (6) months, which is the result of dividing (a) actual bad debt
write-downs, discounts, advertising allowances, credits, and any other items
with respect to the Accounts determined to be dilutive by Wells Fargo in its
sole discretion during this period, by (b) Company’s net sales during such
period (excluding extraordinary items) plus the amount of clause (a).
 
“Director” means a director if Company is a corporation, or a governor or
manager if Company is a limited liability company.
 
“Earnings Before Taxes” means pretax earnings from operations, excluding
extraordinary gains, but including extraordinary losses.
 
“Electronic Record” means a Record that is created, generated, sent,
communicated, received, or stored by electronic means, but does not include any
Record that is sent, communicated, or received by fax.
 
“Eligible Accounts” means all unpaid Accounts of Company arising from the sale
or lease of goods or the performance of services, net of any credits and
excluding all deposits or other prepayments, but further excluding any Accounts
having any of the following characteristics:
 
(a)
That portion of Accounts unpaid 90 days or more after the invoice date or, if
Wells Fargo in its sole discretion has determined that a particular dated
Account may be eligible, that portion of such Account which is unpaid more than
30 days past the stated due date or more than 60 days past the invoice date;


- 38 -

--------------------------------------------------------------------------------



(b)
That portion of Accounts related to goods or services with respect to which
Company has received notice of a claim or dispute, which are subject to a claim
of offset or a contra account, or which reflect a reasonable reserve for
warranty claims or returns;



(c)
That portion of Accounts not yet earned by the final delivery of goods or that
portion of Accounts not yet earned by the final rendition of services by Company
to the account debtor, including with respect to both goods and services,
progress billings, and that portion of Accounts for which an invoice has not
been sent to the applicable account debtor;



(d)
Accounts constituting (i) Proceeds of copyrightable material unless such
copyrightable material shall have been registered with the United States
Copyright Office, or (ii) Proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;



(e)
Accounts owed by any unit of government, whether foreign or domestic (except
that there shall be included in Eligible Accounts that portion of Accounts owed
by such units of government for which Company has provided evidence satisfactory
to Wells Fargo that (i) Wells Fargo’s Security Interest constitutes a perfected
first priority Lien in such Accounts, and (ii) such Accounts may be enforced by
Wells Fargo directly against such unit of government under all applicable laws);



(f)
Accounts denominated in any currency other than United States Dollars;



(g)
Accounts owed by an account debtor located outside the United States or Canada
which are not (i) backed by a bank letter of credit naming Wells Fargo as
beneficiary or assigned to Wells Fargo, in Wells Fargo’s possession or control,
and with respect to which a control agreement concerning the letter-of-credit
rights is in effect, and acceptable to Wells Fargo in all respects, in its sole
discretion, or (ii) covered by a foreign receivables insurance policy acceptable
to Wells Fargo in its sole discretion;



(h)
Accounts owed by an account debtor who is insolvent or is the subject of
bankruptcy proceedings or who has gone out of business;



(i)
Accounts owed by an Owner, Subsidiary, Affiliate, Officer or employee of
Company;



(j)
Accounts not subject to the Security Interest or which are subject to any Lien
in favor of any Person other than Wells Fargo;


- 39 -

--------------------------------------------------------------------------------



(k)
That portion of Accounts that has been restructured, extended, amended or
modified;



(l)
That portion of Accounts that constitutes advertising, finance charges, service
charges or sales or excise taxes;



(m)
Accounts owed by an account debtor, regardless of whether otherwise eligible, to
the extent that the aggregate balance of such Accounts exceeds 25% of the
aggregate amount of all Accounts; except that with respect to SS/Loral, to the
extent that the aggregate balance of its Accounts exceeds 15% of the aggregate
amount of all Accounts;



(n)
Accounts owed by an account debtor, regardless of whether otherwise eligible, if
33% or more of the total amount of Accounts due from such debtor is ineligible
under clauses (a), (b), or (k) above; and



(o)
Accounts, or portions of Accounts, otherwise deemed ineligible by Wells Fargo in
its sole discretion.



“Eligible Inventory” means all raw material and parts Inventory of Company,
valued at the lower of cost or market in accordance with GAAP; but excluding
Inventory having any of the following characteristics:


(a)
Inventory that is: in-transit; located at any Premises of Borrower outside of
United States; located at any warehouse, job site or other premises not approved
by Wells Fargo in an Authenticated Record delivered to Company; not subject to a
perfected first priority Lien in Wells Fargo’s favor; subject to any Lien or
encumbrance that is subordinate to Wells Fargo’s first priority Lien; covered by
any negotiable or non-negotiable warehouse receipt, bill of lading or other
document of title; on consignment from any consignor; or on consignment to any
consignee or subject to any bailment unless the consignee or bailee has executed
an agreement with Wells Fargo;



(b)
Supplies, packaging, maintenance parts, fabricated parts, or sample Inventory,
or customer supplied parts or Inventory;



(c)
Work-in-process Inventory;



(d)
Inventory that is damaged, defective, obsolete, slow moving or not currently
saleable in the normal course of Company’s operations, or the amount of such
Inventory that has been reduced by shrinkage;



(e)
Inventory that Company has returned, has attempted to return, is in the process
of returning or intends to return to the vendor of the Inventory;



(f)
Inventory that is perishable or live;


- 40 -

--------------------------------------------------------------------------------



(g)
Inventory manufactured by Company pursuant to a license unless the applicable
licensor has agreed in a Record that has been Authenticated by licensor to
permit Wells Fargo to exercise its rights and remedies against such Inventory;



(h)
Inventory that is subject to a Lien in favor of any Person other than Wells
Fargo;



(i)
Inventory stored at locations holding less than 10% of the aggregate value of
Company’s Inventory; and



(j)
Inventory otherwise deemed ineligible by Wells Fargo in its sole discretion.



“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.
 
“Equipment” shall have the meaning given it under the Uniform Commercial Code in
effect in the state whose laws govern this Agreement.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes Company and which is treated as a single
employer under Section 414 of the IRC.
 
“Event of Default” is defined in Section 6.1.
 
“Floating Rate” means an annual interest rate equal to (a) the Prime Rate plus
one percent (1.0%) for a Line of Credit Advance, and (b) the Prime Rate plus one
percent (1.0%) for a Term Loan I Advance, and (c) the Prime Rate plus one-half
percent (1/2%) for a Term Loan II Advance.
 
“Floating Rate Advance” means an Advance bearing interest at the Floating Rate.
 
“Funds from Operations” means for a given period, the sum of (a) Net Income, (b)
depreciation and amortization, (c) any increase (or decrease) in deferred income
taxes, (d) any increase (or decrease) in life reserves, and (e) other non-cash
items, each as determined for such period in accordance with GAAP.
 
“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described on Exhibit D.
 
“General Intangibles” shall have the meaning given it under the UCC.
 
“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.

- 41 -

--------------------------------------------------------------------------------



“Indebtedness” is used in its most comprehensive sense and means any debts,
obligations and liabilities of Company to Wells Fargo, whether incurred in the
past, present or future, whether voluntary or involuntary, and however arising,
and whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and including without limitation all obligations
arising under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or similar transaction or arrangement however described or defined
that Company may enter into at any time with Wells Fargo or with Wells Fargo
Merchant Services, L.L.C., whether or not Company may be liable individually or
jointly with others, or whether recovery upon such Indebtedness may subsequently
become unenforceable.
 
“Indemnified Liabilities” is defined in Section 7.8.
 
“Indemnitees” is defined in Section 7.8.
 
“Infringement” or “Infringing” when used with respect to Intellectual Property
Rights means any infringement or other violation of Intellectual Property
Rights.
 
“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.
 
“Interest Expense” means for a fiscal year-to-date period, Company’s total gross
interest expense during such period (excluding interest income), and shall in
any event include (a) interest expensed (whether or not paid) on all Debt, (b)
the amortization of debt discounts, (c) the amortization of all fees payable in
connection with the incurrence of Debt to the extent included in interest
expense, and (d) the portion of any capitalized lease obligation allocable to
interest expense.
 
“Interest Payment Date” is defined in Section 1.8(a).
 
“Interest Period” means the period that commences on (and includes) the Business
Day on which either a LIBOR Advance is made or continued or on which a Floating
Rate Advance is converted to a LIBOR Advance, and ending on (but excluding) the
Business Day numerically corresponding to that date that falls the number of
months afterward as selected by Company pursuant to Section 1.3A, during which
period the outstanding principal amount of the LIBOR Advance shall bear interest
at the LIBOR Advance Rate; provided, however, that:
 
(a)
If an Interest Period would otherwise end on a day which is not a Business Day,
then it shall end on the next Business Day, unless that day is the first
Business Day of a month, in which case the Interest Period shall end on the last
Business Day of the preceding month;

 
(b)
No Interest Period applicable to an Advance may end later than the Maturity
Date; and


- 42 -

--------------------------------------------------------------------------------



(c)
In no event shall Company select Interest Periods with respect to LIBOR Advances
which would result in the payment of a LIBOR Advance breakage fee in order to
make a required principal payment.

 
“Inventory” shall have the meaning given it under the UCC.
 
“Investment Property” shall have the meaning given it under the UCC.
 
“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8th of one percent (1%)) determined pursuant to the following formula:
 
LIBOR = 
Base LIBOR
   
100% - LIBOR Reserve Percentage
 



(a)
“Base LIBOR” means the rate per annum for United States dollar deposits quoted
by Wells Fargo as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Wells Fargo for the purpose of calculating effective
rates of interest for loans making reference to it, on the first day of an
Interest Period for delivery of funds on that date for a period of time
approximately equal to the number of days in that Interest Period and in an
amount approximately equal to the principal amount to which that Interest Period
applies. Company understands and agrees that Wells Fargo may base its quotation
of the Inter-Bank Market Offered Rate upon such offers or other market
indicators of the Inter-Bank Market as Wells Fargo in its discretion deems
appropriate including the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

 
(b)
“LIBOR Reserve Percentage” means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by Wells Fargo for expected changes in such reserve
percentage during the applicable Interest Period.

 
“LIBOR Advance” means an Advance bearing interest at the LIBOR Advance Rate.
 
“LIBOR Advance Rate” means an annual interest rate equal to (a) LIBOR plus three
and one-quarter percent (3-1/4%) for a Line of Credit Advance, and (b) LIBOR
plus three and one-half percent (3-1/2%) for a Term Loan II Advance
 
“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently acquired
and whether arising by agreement or operation of law.
 
“Line of Credit” is defined in the Recitals.

- 43 -

--------------------------------------------------------------------------------



“Loan Documents” means this Agreement, the Revolving Note, the Term Note, the
Master Agreement for Treasury Management Services and the Security Documents,
together with every other agreement, note, document, contract or instrument to
which Company now or in the future may be a party and which may be required by
Wells Fargo in connection with, or as a condition to, the execution of this
Agreement. Any documents or other agreements entered into between Company and
Wells Fargo that relate to any swap, derivative, foreign exchange, hedge, or
similar product or transaction, or which are entered into with an operating
division of Wells Fargo other than Wells Fargo Business Credit, shall not be
included in this definition.
 
“Loan Manager” means the treasury management service defined in the Master
Agreement for Treasury Management Services and related Loan Manager Service
Description.
 
“Lockbox” means “Lockbox” as defined in the Master Agreement for Treasury
Management Services and related Lockbox and Collection Account Service
Description.
 
“Master Agreement for Treasury Management Services” means the Master Agreement
for Treasury Management Services, the related Acceptance of Services, and the
Service Description governing each treasury management service used by Company.
 
“Material Adverse Effect” means any of the following:
 
(a)
A material adverse effect on the business, operations, results of operations,
prospects, assets, liabilities or financial condition of Company;

 
(b)
A material adverse effect on the ability of Company to perform its obligations
under the Loan Documents, or any other document or agreement related to this
Agreement; or

 
(c)
A material adverse effect on the ability of Wells Fargo to enforce the
Indebtedness or to realize the intended benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan Document or of any rights against any Guarantor, or on the status,
existence, perfection, priority (subject to Permitted Liens) or enforceability
of any Lien securing payment or performance of the Indebtedness.

 
“Maturity Date” is defined in Section 1.1(b).
 
“Maximum Line Amount” is defined in Section 1.1(a).
 
“Mortgage” means a first priority and exclusive real estate mortgage in favor of
Wells Fargo on otherwise marketable and insurable premises located at 41
Fairfield Place, West Caldwell, New Jersey which is subject to a title insurance
policy acceptable to Wells Fargo and secures that part of the Indebtedness
determined by Wells Fargo.

- 44 -

--------------------------------------------------------------------------------



“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which Company or any ERISA Affiliate contributes or is
obligated to contribute.
 
“Net Cash Proceeds” means the cash proceeds of any asset sale (including cash
proceeds received as deferred payments pursuant to a note, installment
receivable or otherwise, but only upon actual receipt) net of (a) attorney,
accountant, and investment banking fees, (b) brokerage commissions, (c) amounts
required to be applied to prior Liens the repayment of debt secured by a Lien
not prohibited by this Agreement on the asset being sold, and (c) taxes paid or
reasonably estimated to be payable as a result of such asset sale.
 
“Net Income” means fiscal year-to-date after-tax net income from continuing
operations, as determined in accordance with GAAP, but excluding (a) any
extraordinary gains as determined in accordance with GAAP, (b) any change in the
valuation of goodwill made in accordance with FASB Accounting Standard 142, and
(c) any non-cash effects of accounting for stock based compensation in
accordance with FASB pronouncement SFAS 123(r).
 
“Net Loss” means fiscal year-to-date after-tax net loss from continuing
operations as determined in accordance with GAAP.
 
“Net Orderly Liquidation Value” means a professional opinion of the probable Net
Cash Proceeds that could be realized at a properly advertised and professionally
conducted liquidation sale, conducted under orderly sale conditions for an
extended period of time (usually six to nine months), under the economic trends
existing at the time of the appraisal.
 
“OFAC” is defined in Section 5.12(b).
 
“Officer” means with respect to Company, an officer if Company is a corporation,
a manager if Company is a limited liability company, or a partner if Company is
a partnership.
 
“Operating Account” is defined in Section 1.3(a), and maintained in accordance
with the terms of Wells Fargo’s Commercial Account Agreement in effect for
demand deposit accounts.
 
“Overadvance” means the amount, if any, by which the unpaid principal amount of
the Revolving Note is in excess of the then-existing Borrowing Base.
 
“Owned Intellectual Property” is defined in Exhibit D.
 
“Owner” means with respect to Company, each Person having legal or beneficial
title to an ownership interest in Company or a right to acquire such an
interest.
 
“Patent and Trademark Security Agreement” means each Patent and Trademark
Security Agreement entered into between Company and Wells Fargo.

- 45 -

--------------------------------------------------------------------------------



“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of Company or any ERISA Affiliate and covered by Title
IV of ERISA.
 
“Permitted Lien” and “Permitted Liens” are defined in Section 5.3(a).
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision of a
governmental entity.
 
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of Company or any ERISA Affiliate.
 
“Premises” is defined in Section 2.4(a).
 
“Prime Rate” means at any time the rate of interest most recently announced by
Wells Fargo at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Wells Fargo’s base rates, and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference to it, and is evidenced by its recording in such internal publication
or publications as Wells Fargo may designate. Each change in the rate of
interest shall become effective on the date each Prime Rate change is announced
by Wells Fargo. In no event, however, shall the annual rate of interest
represented by the Prime Rate be less than five (5%) percent.
 
“Proceeds” shall have the meaning given it under the UCC.
 
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form,
and includes all information that is required to be reported by Company to Wells
Fargo pursuant to Section 5.1.
 
“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.
 
“Revolving Note” is defined in Section 1.1(d).
 
“Security Documents” means this Agreement, the Patent and Trademark Security
Agreement(s), the Mortgage, Deposit Account Control Agreement executed by
Capital One, N.A., and any other document delivered to Wells Fargo from time to
time to secure the Indebtedness.
 
“Security Interest” is defined in Section 2.1.
 
“Subsidiary” means any Person of which more than 50% of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or the equivalent of such Person,
irrespective of whether or not at the time ownership interests of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency, is at the time directly or indirectly owned by
Company, by Company and one or more other Subsidiaries, or by one or more other
Subsidiaries.

- 46 -

--------------------------------------------------------------------------------



“Termination Date” is defined in Section 1.1(b).
 
“Term Loan” is defined in the Recitals.
 
“Term Note” is defined in Section 1.5(b).
 
“UCC” means the Uniform Commercial Code in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.
 
“Unused Amount” is defined in Section 1.7(b).
 
“Wells Fargo” means Wells Fargo Bank, National Association in its broadest and
most comprehensive sense as a legal entity, and is not limited in its meaning to
the Wells Fargo Business Credit operating division, or to any other operating
division of Wells Fargo.

- 47 -

--------------------------------------------------------------------------------


 
Exhibit B to Credit and Security Agreement


Premises


The Premises referred to in the Credit and Security Agreement have an address of
41 Fairfield Place, West Caldwell, New Jersey, and are legally described as
follows:


D E S C R I P T I O N
 
ALL that certain lot, parcel or tract of land, situate and lying in the Township
of West Caldwell, County of Essex, State of New Jersey, and being more
particularly described as follows:




BEGINNING in the southerly line of Fairfield Place 2,455.67 feet measured along
the same westerly from the west side of Fairfield Avenue and running; thence.



 
(1)
Along the westerly line of Lot 2P-3 South 53 degrees 47 minutes 40 seconds West
512.67 feet to the line of lands of Mountain Ridge Country Club, thence




 
(2)
Along the lands of Mountain Ridge Country Club North 44 degrees 02 minutes West
399.84 feet; thence




 
(3)
Through lands of Anthony Pio Costa North 53 degrees 47 minutes 40 seconds East
511.49 feet to the southerly side of proposed extension of Fairfield Place;
thence




 
(4)
Running along the southerly side of Fairfield Place and the proposed extension
of Fairfield Place South 44 degrees 12 minutes East 400 feet to the point and
place of BEGINNING.



Being also know and designated as Lot 2Q on a certain map entitled “Map of
Property of A. Pio Costa - Fairfield Place Section 4” and filed in the Essex
County Register’s Office on March 22, 1966 as Filed Map No. 2886.


The above description is drawn in accordance with a survey made by G.C. Stewart
Associates, Inc., dated September 25, 2003.


LOT 3 IN BLOCK 1402 ON THE TAX MAP.
(Said Lot and Block reported for informational purposes only)


In the event of any conflict between the address and the legal description, the
legal description shall control.

- 48 -

--------------------------------------------------------------------------------





Exhibit C to Credit and Security Agreement


CONDITIONS PRECEDENT


Wells Fargo’s obligation to make an initial Advance shall be subject to the
condition that Wells Fargo shall have received the following, executed and in
form and content satisfactory to Wells Fargo. The following descriptions are
limited descriptions for reference purposes only and should not be construed as
limiting in any way the subject matter that Wells Fargo requires each document
to address.


A. Loan Documents to be Executed by Company:
 
(1)
The Revolving Note and the Term Note.

 
(2)
The Credit and Security Agreement.

 
(3)
The Master Agreement for Treasury Management Services, the Acceptance of
Services, and the related Service Description for each deposit or treasury
management related product or service that Company will subscribe to, including
without limitation the Loan Manager Service Description and the Lockbox and
Collection Account Service Description, Collection Account Service Description.

 
(4)
The Patent and Trademark Security Agreement.

 
(5)
The Mortgage.

 
(6)
The Daily Collateral Report.

 
B. Loan Documents to be Executed by Third Parties:


(1)
Waiver of Setoff Rights from each account debtor to Company pursuant to which
the account debtor waives its rights to exercise its rights to setoff against
such Account any amounts owed by Company to the account debtor.

 
(2)
Certificates of Insurance required under this Agreement, with all hazard
insurance containing a lender’s loss payable endorsement in Wells Fargo’s favor
and with all liability insurance naming Wells Fargo as additional insured.

 
C.
Documents Related to the Premises

 
(1)
Any mortgages or deeds of trust pursuant to which Company or the landlord to
Company has encumbered the Premises.

 
- 49 -

--------------------------------------------------------------------------------


 
D.
Federal Tax, State Tax, Judgment, UCC and Intellectual Property Lien Searches

 
(1)
Current searches of Company in appropriate filing offices showing that (i) no
Liens have been filed and remain in effect against Company and Collateral except
Permitted Liens or Liens held by Persons who have agreed in an Authenticated
Record that upon receipt of proceeds of the initial Advances, they will satisfy,
release or terminate such Liens in a manner satisfactory to Wells Fargo, and
(ii) Wells Fargo has filed all UCC financing statements necessary to perfect the
Security Interest, to the extent the Security Interest is capable of being
perfected by filing.

 
(2)
Current searches of Third Persons in appropriate filing offices with respect to
any of the Collateral that is in the possession of a Person other than Company
that is held for resale, showing that (i) UCC financing statements sufficient to
protect Company’s and Wells Fargo’s interests in such Collateral have been
filed, and (ii) no other secured party has filed a financing statement against
such Person and covering property similar to Company’s, other than Company, or
if there exists any such secured party, evidence that each such party has
received notice from Company and Wells Fargo sufficient to protect Company’s and
Wells Fargo’s interests in Company’s goods from any claim by such secured party.

 
E.
Constituent Documents:

 
(1)
The Certificate of Authority of Company, which shall include as part of the
Certificate or as exhibits to the Certificate, (i) the Resolution of Company’s
Directors and, if required, Owners, authorizing the execution, delivery and
performance of those Loan Documents and other documents or agreements described
in or related to this Agreement to which Company is a party, (ii) an Incumbency
Certificate containing the signatures of Company’s Officers or agents authorized
to execute and deliver those instruments, agreements and certificates referenced
in (i) above, as well as Advance requests, on Company’s behalf, (iii) Company’s
Constituent Documents, (iv) a current Certificate of Good Standing or
Certificate of Status issued by the secretary of state or other appropriate
authority for Company’s state of organization, certifying that Company is in
good standing and in compliance with all applicable organizational requirements
of the state of organization, and (v) a Secretary’s Certificate of Company’s
secretary or assistant secretary certifying that the Certificate of Authority of
Company is true, correct and complete.

 
(2)
Evidence that Company is licensed or qualified to transact business in all
jurisdictions where the character of the property owned or leased or the nature
of the business transacted by it makes such licensing or qualification
necessary.

 
(3)
An Officer’s Certificate of an appropriate Officer of Company confirming, in his
or her personal capacity, the representations and warranties set forth in this
Agreement.

 

- 50 -

--------------------------------------------------------------------------------



 
(4)
A Customer Identification Information Form and such other forms and verification
as Wells Fargo may need to comply with the U.S.A. Patriot Act.

 
F.
Real Estate Related Documents:

 
With respect to the real estate that is encumbered by the mortgage or deed of
trust given by Company or any third Person to Wells Fargo:
 
(1)
An appraisal ordered by Wells Fargo or its agent of said real property and all
improvements thereon, conforming to Uniform Standards of Professional Appraisal
Practice.

 
(2)
An American Land Title Association policy of title insurance, with such
endorsements as Wells Fargo may require, issued by an insurer in such amounts as
Wells Fargo may require, insuring Wells Fargo’s first priority lien on said real
estate, subject only to such exceptions as Wells Fargo in its discretion may
approve, together with such evidence relating to the payment of liens or
potential liens as Wells Fargo may require.

 
(3)
An American Land Title Association survey certified to Wells Fargo and to the
title company.

 
(4)
A current environmental site assessment indicating that the real property is
subject to no “recognized environmental conditions”, as that term is defined by
the American Society for Testing and Materials, in its standards for
environmental due diligence, and is not in need of remedial action to avoid
subjecting its owner to any present or future liability or contingent liability
with respect to the release of toxic or hazardous wastes or substances.

 
(5)
A flood hazard determination form, confirming whether or not the parcel is in a
flood hazard area and whether or not flood insurance must be obtained, and, if
the real estate is located in a flood hazard area, a policy of flood insurance.

 
(6)
Copies of management services and maintenance contracts, fire, health and safety
reports, certificates of occupancy, leases and rent rolls.

 
G.
Miscellaneous Matters or Documents:

 
(1)
Payment of fees and reimbursable costs and expenses due under this Agreement
through the date of initial Advance, including all legal expenses incurred
through the date of the closing of this Agreement.

 
(2)
Evidence that after making the initial Advance and satisfying all obligations
owed to Company’s prior lender of even date herewith, and all trade payables
older than 90 days from invoice date, book overdrafts and closing costs, the
availability under the Line of Credit is not less than $1,000,000.00.


- 51 -

--------------------------------------------------------------------------------



(3)
Any documents or other agreements entered into by Company and Wells Fargo that
relate to any swap, derivative, foreign exchange, hedge, deposit, treasury
management or similar product or transaction extended to Company by Wells Fargo
not already provided pursuant to the requirements of (A)-(F) above.

 
(4)
Receipt and acceptance by Wells Fargo of real estate appraisal completed by
Quest Realty Advisors.

 
(5)
Receipt and acceptance by Wells Fargo of real estate structural integrity study
to be completed and delivered to Wells Fargo not later than August 30, 2008.

 
(6)
Receipt and acceptance by Wells Fargo of legal status report from Canada law
firm acceptable to Wells Fargo as to status, claims, defenses and issues
relating to litigation involving FMI-Canada and litigation involving Company
landlord.

 
(7)
Receipt and acceptance by Wells Fargo of Collateral examinations, Net Orderly
Liquidation Value appraisal on Company’s Equipment and fair market value
appraisal of Premises subject to Mortgage.

 
(8)
Receipt and acceptance by Wells Fargo of background check on senior management
of Company.

 
(9)
Such other documents as Wells Fargo in its sole discretion may require.

 
(10)
Execution of this Agreement must occur not later than September 30, 2008.


- 52 -

--------------------------------------------------------------------------------




Exhibit D to Credit and Security Agreement


REPRESENTATIONS AND WARRANTIES


Company represents and warrants to Wells Fargo as follows:
 
(a)
Existence and Power; Name; Chief Executive Office; Inventory and Equipment
Locations; Federal Employer Identification Number and Organizational
Identification Number. Company is a corporation organized, validly existing and
in good standing under the laws of the State of Delaware and is licensed or
qualified to transact business in all jurisdictions where the character of the
property owned or leased or the nature of the business transacted by it makes
such licensing or qualification necessary. Company has all requisite power and
authority to conduct its business, to own its properties and to execute and
deliver, and to perform all of its obligations under, those Loan Documents and
any other documents or agreements that it has entered into with Wells Fargo
related to this Agreement. The Company has done business solely under the names
set forth below in addition to its correct legal name. Company’s chief executive
office and principal place of business is located at the address set forth
below, and all of Company’s records relating to its business or the Collateral
are kept at that location. All Inventory and Equipment is located at that
location or at one of the other locations set forth below. Company’s name,
Federal Employer Identification Number and Organization Identification Number
are correctly set forth at the end of the Agreement next to Company’s signature.

 
[Omitted]
 
- 53 -

--------------------------------------------------------------------------------




(b) Capitalization. The Capitalization Chart below constitutes a correct and
complete ownership structure of all Subsidiaries of Company.
 
[Omitted]
 
(c) Authorization of Borrowing; No Conflict as to Law or Agreements. The
execution, delivery and performance by Company of the Loan Documents and any
other documents or agreements described in or related to this Agreement, and all
borrowing under the Line of Credit have been authorized and do not (i) require
the consent or approval of Company’s Owners; (ii) require the authorization,
consent or approval by, or registration, declaration or filing with, or notice
to, any governmental agency or instrumentality, whether domestic or foreign, or
any other Person, except to the extent obtained, accomplished or given prior to
the date of this Agreement; (iii) violate any provision of any law, rule or
regulation (including Regulation X of the Board of Governors of the Federal
Reserve System) or of any order, writ, injunction or decree presently in effect
having applicability to Company or of Company’s Constituent Documents; (iv)
result in a breach of or constitute a default or event of default under any
indenture or loan or credit agreement or any other material agreement, lease or
instrument to which Company is a party or by which it or its properties may be
bound or affected; or (v) result in, or require, the creation or imposition of
any Lien (other than the Security Interest) upon or with respect to any of the
properties now owned or subsequently acquired by Company.

- 54 -

--------------------------------------------------------------------------------




(d) Legal Agreements. This Agreement, the other Loan Documents, and any other
document or agreement described in or related to this Agreement, will constitute
the legal, valid and binding obligations of Company, enforceable against Company
in accordance with their respective terms.


(e) Subsidiaries. Except as disclosed below, Company has no Subsidiaries.
 
[Omitted]
 
(f) Financial Condition; No Adverse Change. Company has furnished to Wells Fargo
its audited financial statements for its fiscal year ended December 29, 2007 and
unaudited financial statements for the fiscal-year-to-date period ended June 28,
2008 and those statements fairly present Company’s financial condition as of
those dates and the results of Company’s operations and cash flows for the
periods then ended and were prepared in accordance with GAAP. Since the date of
the most recent financial statements, there has been no Material Adverse Effect
in Company’s business, properties or condition (financial or otherwise).


(g) Litigation. There are no actions, suits or proceedings pending or, to
Company’s knowledge, threatened against or affecting Company or any of its
Affiliates or the properties of Company or any of its Affiliates before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which, if determined adversely to Company
or any of its Affiliates, would result in a final judgment or judgments against
Company or any of its Affiliates in an amount in excess of $100,000.00, apart
from those matters specifically disclosed below.

- 55 -

--------------------------------------------------------------------------------


[Omitted]

(h) Intellectual Property Rights.
 
(i) Owned Intellectual Property. Set forth below is a complete list of all
patents, applications for patents, trademarks, applications to register
trademarks, service marks, applications to register service marks, mask works,
trade dress and copyrights for which Company is the owner of record (the “Owned
Intellectual Property”). Except as set forth below, (A) Company owns the Owned
Intellectual Property free and clear of all restrictions (including covenants
not to sue any Person), court orders, injunctions, decrees, writs or Liens,
whether by agreement memorialized in a Record Authenticated by Company or
otherwise, (B) no Person other than Company owns or has been granted any right
in the Owned Intellectual Property, (C) all Owned Intellectual Property is
valid, subsisting and enforceable, and (D) Company has taken all commercially
reasonable action necessary to maintain and protect the Owned Intellectual
Property that is registered in the United States.
 
(ii) Agreements with Employees and Contractors. Company has entered into a
legally enforceable agreement with each Person that is an employee or
subcontractor obligating that Person to assign to Company, without additional
compensation, any Intellectual Property Rights created, discovered or invented
by that Person in the course of that Person’s employment or engagement with
Company (except to the extent prohibited by law), and further obligating that
Person to cooperate with Company, without additional compensation, to secure and
enforce the Intellectual Property Rights on behalf of Company, unless the job
description of the Person is such that it is not reasonably foreseeable that the
employee or subcontractor will create, discover, or invent Intellectual Property
Rights.

- 56 -

--------------------------------------------------------------------------------



(iii) Intellectual Property Rights Licensed from Others. Set forth below is a
complete list of all agreements under which Company has licensed Intellectual
Property Rights from another Person (“Licensed Intellectual Property”) other
than readily available, non-negotiated licenses of computer software and other
intellectual property used solely for performing accounting, word processing and
similar administrative tasks (“Off-the-shelf Software”) and a summary of any
ongoing payments Company is obligated to make with respect thereto. Except as
set forth below or in any other Record, copies of which have been given to Wells
Fargo, Company’s licenses to use the Licensed Intellectual Property are free and
clear of all restrictions, Liens, court orders, injunctions, decrees, or writs,
whether by agreed to in a Record Authenticated by Company or otherwise. Except
as disclosed below, Company is not contractually obligated to make royalty
payments of a material nature, or pay fees to any owner of, licensor of, or
other claimant to, any Intellectual Property Rights.
 
(iv) Other Intellectual Property Needed for Business. Except for Off-the-shelf
Software and as disclosed below, the Owned Intellectual Property and the
Licensed Intellectual Property constitute all Intellectual Property Rights used
or necessary to conduct Company’s business as it is presently conducted or as
Company reasonably foresees conducting it.
 
(v) Infringement. Except as disclosed below, Company has no knowledge of, and
has not received notice either orally or in a Record alleging, any Infringement
of another Person’s Intellectual Property Rights (including any claim set forth
in a Record that Company must license or refrain from using the Intellectual
Property Rights of any Person) nor, to Company’s knowledge, is there any
threatened claim or any reasonable basis for any such claim.


[Omitted]
 
(i) Taxes. Company and its Affiliates have paid or caused to be paid to the
proper authorities when due all federal, state and local taxes required to be
withheld by each of them. Company and its Affiliates have filed all federal,
state and local tax returns which to the knowledge of the Officers of Company or
any Affiliate, as the case may be, are required to be filed, and Company and its
Affiliates have paid or caused to be paid to the respective taxing authorities
all taxes as shown on these returns or on any assessment received by any of them
to the extent such taxes have become due.

- 57 -

--------------------------------------------------------------------------------



(j) Titles and Liens. Company has good and absolute title to all Collateral free
and clear of all Liens other than Permitted Liens. No financing statement naming
Company as debtor is on file in any office except to perfect only Permitted
Liens.
 
(k) No Defaults. Company is in compliance with all provisions of all agreements,
instruments, decrees and orders to which it is a party or by which it or its
property is bound or affected, the breach or default of which could reasonably
be expected to have a Material Adverse Effect on Company’s financial condition,
properties or operations .
 
(l) Submissions to Wells Fargo. All financial and other information provided to
Wells Fargo by or on behalf of Company in connection with Company’s request for
the credit facilities contemplated hereby is (i) true, correct, accurate and
complete in all material respects, and (ii) as to projections, valuations or
proforma financial statements, present such projections, valuations and proforma
condition and results in a good faith manner.
 
(m) Financing Statements. Company has previously authorized the filing of
financing statements sufficient when filed to perfect the Security Interest and
other Liens created by the Security Documents. When such financing statements
are filed, Wells Fargo will have a valid and perfected security interest in all
Collateral capable of being perfected by the filing of financing statements.
None of the Collateral is or will become a fixture on real estate, unless a
sufficient fixture filing has been filed with respect to such Collateral.
 
(n) Rights to Payment. Each right to payment and each instrument, document,
chattel paper and other agreement constituting or evidencing Collateral is (or,
in the case of all future Collateral, will be when arising or issued) the valid,
genuine and legally enforceable obligation, subject to no defense, setoff or
counterclaim of the account debtor or other obligor named in that instrument.
 
(o) Employee Benefit Plans.
 
(i) Maintenance and Contributions to Plans. Except as disclosed below, neither
Company nor any ERISA Affiliate (A) maintains or has maintained any Pension
Plan, (B) contributes or has contributed to any Multiemployer Plan, or (C)
provides or has provided post-retirement medical or insurance benefits to
employees or former employees (other than benefits required under Section 601 of
ERISA, Section 4980B of the IRC, or applicable state law).
 
(ii) Knowledge of Plan Noncompliance with Applicable Law. Except as disclosed
below, neither Company nor any ERISA Affiliate has (A) knowledge that Company or
the ERISA Affiliate is not in full compliance with the requirements of ERISA,
the IRC, or applicable state law with respect to any Plan, (B) knowledge that a
Reportable Event occurred or continues to exist in connection with any Pension
Plan, or (C) sponsored a Plan that it intends to maintain as qualified under the
IRC that is not so qualified, and no fact or circumstance exists which may have
an adverse effect on such Plan’s tax qualified status.

- 58 -

--------------------------------------------------------------------------------



(iii) Funding Deficiencies and Other Liabilities. Neither Company nor any ERISA
Affiliate has liability for any (A) accumulated funding deficiency (as defined
in Section 302 of ERISA and Section 412 of the IRC) under any Plan, whether or
not waived, (B) withdrawal, partial withdrawal, reorganization or other event
under any Multiemployer Plan under Section 4201 or 4243 of ERISA, or (C) event
or circumstance which could result in financial obligation to the Pension
Benefit Guaranty Corporation, the Internal Revenue Service, the Department of
Labor or any participant in connection with any Plan (other than routine claims
for benefits under the Plan).


[Omitted]

- 59 -

--------------------------------------------------------------------------------


 
(p) Environmental Matters.
 
(i) Hazardous Substances on Premises. Except as disclosed below, there are not
present in, on or under the Premises any Hazardous Substances in such form or
quantity as to create any material liability or obligation for either Company or
Wells Fargo under the common law of any jurisdiction or under any Environmental
Law, and no Hazardous Substances have ever been stored, buried, spilled, leaked,
discharged, emitted or released in, on or under the Premises in such a way as to
create a material liability.
 
(ii) Disposal of Hazardous Substances. Except as disclosed below, to the
knowledge of Company, Company has not disposed of Hazardous Substances in such a
manner as to create any material liability under any Environmental Law.
 
(iii) Claims and Proceedings with Respect to Environmental Law Compliance.
Except as disclosed below, there have not existed in the past nor are there to
the knowledge of Company any threatened or impending requests, claims, notices,
investigations, demands, administrative proceedings, hearings or litigation
relating in any way to the Premises or Company, alleging material liability
under, violation of, or noncompliance with any Environmental Law or any license,
permit or other authorization issued pursuant thereto.
 
(iv) Compliance with Environmental Law; Permits and Authorizations. Except as
disclosed below, Company (A) conducts its business at all times in all material
respects in compliance with applicable Environmental Law, (B) possesses valid
licenses, permits and other authorizations required under applicable
Environmental Law for the lawful and efficient operation of its business, none
of which are scheduled to expire, or withdrawal, or material limitation within
the next 12 months, and (C) has not been denied insurance on grounds related to
potential environmental liability.
 
(v) Status of Premises. Except as disclosed below, the Premises are not and
never have been listed on the National Priorities List, the Comprehensive
Environmental Response, Compensation and Liability Information System or any
similar federal, state or local list, schedule, log, inventory or database.
 
(vi) Environmental Audits, Reports, Permits and Licenses. Company has delivered
to Wells Fargo all environmental assessments, audits, reports, permits, licenses
and other documents prepared during the past two years describing or relating in
any way to the Premises or Company’s businesses.

- 60 -

--------------------------------------------------------------------------------


 
[Omitted]
 
- 61 -

--------------------------------------------------------------------------------



Exhibit E to Credit and Security Agreement


COMPLIANCE CERTIFICATE
 
To:
Wells Fargo Bank, National Association
   
Date:
_______________________, 20 ___
   
Subject:
Financial Statements

 
In accordance with our Credit and Security Agreement dated ________________,
2008 (as amended from time to time, the “Credit Agreement”), attached are the
financial statements of Merrimac Industries, Inc. (the “Company”) dated
______________, 20___ (the “Reporting Date”) and the year-to-date period then
ended (the “Current Financials”). All terms used in this certificate have the
meanings given in the Credit Agreement.
 
A. Preparation and Accuracy of Financial Statements. I certify that the Current
Financials have been prepared in accordance with GAAP, subject to year-end audit
adjustments, and fairly present Company’s financial condition as of the
Reporting Date.
 
B. Name of Company; Merger and Consolidation. I certify that:
 
(Check one)
 

  o 
Company has not, since the date of the Credit Agreement, changed its name or
jurisdiction of organization, nor has it consolidated or merged with another
Person.

 

  o 
Company has, since the date of the Credit Agreement, either changed its name or
jurisdiction of organization, or both, or has consolidated or merged with
another Person, which change, consolidation or merger: o was consented to in
advance by Wells Fargo in an Authenticated Record, and/or o is more fully
described in the statement of facts attached to this Certificate.

 
C. Events of Default. I certify that:
 
(Check one)
 

  o 
I have no knowledge of the occurrence of an Event of Default under the Credit
Agreement, except as previously reported to Wells Fargo in a Record.

 

  o
I have knowledge of an Event of Default under the Credit Agreement not
previously reported to Wells Fargo in a Record, as more fully described in the
statement of facts attached to this Certificate, and further, I acknowledge that
Wells Fargo may under the terms of the Credit Agreement impose the Default Rate
at any time during the resulting Default Period.


- 62 -

--------------------------------------------------------------------------------



D. Litigation Matters. I certify that:
 
(Check one)
 

  o 
I have no knowledge of any material adverse change to the litigation exposure of
Company or any of its Affiliates or of any Guarantor.

 

  o
I have knowledge of material adverse changes to the litigation exposure of
Company or any of its Affiliates or of any Guarantor not previously disclosed in
Exhibit D, as more fully described in the statement of facts attached to this
Certificate.

 
E. Financial Covenants. I further certify that:
 
(Check and complete each of the following)
 
1. Maximum due from Costa Rica Affiliate. Pursuant to Section 5.2(a) of the
Credit Agreement, as of the Reporting Date, the amount due from Multi-Mix®
Microtechnology S.R.L. was $________________, which o satisfies odoes not
satisfy the requirement that such amount be not less than [_$_____________ on
the Reporting Date._][_ the applicable amount set forth in the table below
(numbers appearing between “< >“ are negative) on the Reporting Date:


Period
 
Maximum Due 
 
 
     
Through January 3, 2009
 
$
4,250,000.00
           
Through April 4, 2009
 
$
4,500,000.00
           
Through July 4, 2009
 
$
4,750,000.00
           
Through October 3, 2009, and each fiscal quarter thereafter
 
$
5,000,000.00
 

 
2. Minimum Net Income. Pursuant to Section 5.2(b) of the Credit Agreement, as of
the Reporting Date, Company’s Net Income was [_$__________], which o satisfies
o does not satisfy the requirement that Net Income be not less than [$_______ _]
on the Reporting Date._][_ the amount set forth in the table below (numbers
appearing between “< >” are negative) on the Reporting Date:

- 63 -

--------------------------------------------------------------------------------




Period
 
Minimum Net Income
Through January 3, 2009
 
Net loss of not more than <$265,000.00>
Through April 4, 2009, and each fiscal quarter thereafter
 
Not less than 75% of Company’s projection of Net Income or not more than 100% of
Company’s projection of Net Loss measured cumulatively



3. Minimum Debt Service Coverage Ratio. Pursuant to Section 5.2(e) of the Credit
Agreement, as of the Reporting Date, Company’s Debt Service Coverage Ratio was
[______] to 1.00, which o satisfies o does not satisfy the requirement that such
ratio be not less than 1.10 to 1.0 on the Reporting Date.


4.  Capital Expenditures. Pursuant to Section 5.2(g) of the Credit Agreement,
for the year-to-date period ending on the Reporting Date, Company has expended
or contracted to expend during the [_fiscal_] year ended [_______________,
200___,_] for Capital Expenditures, [_$________________] in the aggregate and
[_$______________], for each subsequent year end which osatisfies o does not
satisfy the requirement that such expenditures not exceed [_$___________] for
Capital Expenditures in the aggregate and [_$___________ _] for each subsequent
year end.


5. Salaries. Company has not paid excessive or unreasonable salaries, bonuses,
commissions, consultant fees or other compensation, or increased the salary,
bonus, commissions, consultant fees or other compensation of any Director,
Officer or consultant, or any member of their families, by more than ten percent
(10%) as of the Reporting Date over the amount paid in Company’s previous fiscal
year, either individually or for all such persons in the aggregate, and has not
paid any increase from any source other than profits earned in the year of
payment, if there then exists or as a result of such increase in payment there
shall exist a Default Period or cause to exist a Default Period, and as a
consequence Company o is o is not in compliance with Section 5.8 of the Credit
Agreement.


Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.
 
MERRIMAC INDUSTRIES, INC.
    
By:
Its Chief Financial Officer


- 64 -

--------------------------------------------------------------------------------



Exhibit F to Credit and Security Agreement
 
[Omitted]
 
- 65 -

--------------------------------------------------------------------------------




SCHEDULE 5.1(b)
 
MERRIMAC INDUSTRIES, INC.
 
[Omitted]


- 66 -

--------------------------------------------------------------------------------



EXHIBIT 1.3
 
NOTICE OF BORROWING
 
 
_______________, 2008
 
TO:
Wells Fargo Bank, N.A.
 
119 West 40th Street, 16th Floor
 
New York, NY 10018
 
Telecopier: (646) 728-3279
 
Attention: Portfolio Manager for xxxxxxxxxxxxxxxls, Inc.

 
We refer to that certain Credit and Security Agreement dated as of
_______________, 2008 (as amended or modified to date, the “Credit Agreement”)
by and between MERRIMAC INDUSTRIES, INC. (the “Company”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION acting through its Wells Fargo Business Credit operating
division (“Wells Fargo”). Capitalized terms used herein but not otherwise
defined shall have the same meanings assigned to them in the Credit Agreement.
 
Pursuant to Section 1.3 of the Credit Agreement, we hereby request or confirm
our request for an Advance on the date and in the amount(s) specified below.


Amount of Advance
 
Date of Borrowing
$
   



Company hereby elects the Floating Rate/LIBOR option.


Please wire the proceeds of such advance directly to Wells Fargo Bank, NA as
follows:


Wells Fargo Bank, NA
ABA No. 121000248
Account Number ________________
Name of account – _________________, Inc.


MERRIMAC INDUSTRIES, INC.
   
By:
    
Robert V. Condon,
 
Chief Financial Officer


- 67 -

--------------------------------------------------------------------------------


 
SCHEDULE OF INTELLECTUAL PROPERTY
 
[Omitted]
 
- 68 -

--------------------------------------------------------------------------------


 
 